Exhibit 10.1

 

SENIOR SECURED CREDIT FACILITY AGREEMENT

 

IN THE MAXIMUM AMOUNT OF US$3,000,000

 

BY AND AMONG

 

GROW SOLUTIONS HOLDINGS, INC.,
as Borrower,

 

GROW SOLUTIONS, INC. AND ONE LOVE GARDEN SUPPLY,

 

as Joint and Several Guarantors,

  

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated as of June 30, 2015

 

Effective as of December 7, 2015

 





 

 

SENIOR SECURED CREDIT FACILITY AGREEMENT

 

This SENIOR SECURED CREDIT FACILITY AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of June 30, 2015 and
made effective as of December 7, 2015 (the “Effective Date”), is executed by and
among: (i) GROW SOLUTIONS HOLDINGS, INC., a corporation incorporated under the
laws of the State of Nevada (the “Borrower”); (ii) GROW SOLUTIONS, INC., a
corporation incorporated under the laws of the State of Delaware, ONE LOVE
GARDEN SUPPLY, a limited liability company organized under the laws of the State
of Colorado (each individually, a “Corporate Guarantor” and collectively, the
“Corporate Guarantors”); (iii) any Person to hereafter become a Subsidiary of
the Borrower pursuant to Section 3.19 hereof, and any Person that from time to
time may hereafter become liable for the Obligations, or any part thereof (the
“Additional Guarantors”) (the Corporate Guarantors and the Additional
Guarantors, together, jointly and severally, the “Guarantors” and together with
the Borrower, the “Credit Parties”); and (iii) TCA GLOBAL CREDIT MASTER FUND,
LP, a limited partnership organized and existing under the laws of the Cayman
Islands, as lender (the “Lender”).

 

WHEREAS, Borrower has requested that Lender extend a senior secured credit
facility to Borrower of up to Three Million and No/100 United States Dollars
(US$3,000,000.00) for working capital financing for Borrower and its Subsidiary,
and for any other purposes permitted hereunder; and for these purposes, Lender
is willing to make certain loans and extensions of credit available to Borrower
of up to such amount and upon the terms and conditions set forth herein; and

 

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Corporate Guarantors have, inter alia, agreed to execute Guaranty Agreements
in favor of Lender, whereby Corporate Guarantors shall jointly and severally
guarantee any and all of the Borrower’s Obligations owed under this Agreement
and under any other Loan Documents; (ii) the Credit Parties have, inter alia,
agreed to execute Security Agreements in favor of Lender, whereby each Credit
Party shall grant to the Lender a first priority security interest in and Lien
upon all of its existing and after-acquired tangible and intangible assets, as
security for the payment and performance of any and all Obligations owed under
this Agreement and under any other Loan Document; and (iii) the Borrower has
agreed to execute a Pledge Agreement in favor of Lender, whereby the Borrower
shall pledge to the Lender all of its right, title and interest in and to, and
provide a first priority Lien and security interest on, all of its issued and
outstanding shares and/or membership interests of the Corporate Guarantors, as
applicable, as security for the payment and performance of any and all
Obligations owed under this Agreement and under any other Loan Documents;

 

1

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.           DEFINITIONS.

 

1.1          Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 

(a)         “Additional Closings” means any closings hereunder after the First
Closing, pursuant to which Lender makes Additional Loans to Borrower under the
terms of this Agreement.

 

(b)          “Additional Loans” means each advance, and the aggregate of all
such advances, made by Lender to Borrower under and pursuant to this Agreement
or any other Loan Documents after the Initial Loan.

 

(c)          “Account” shall mean, individually, and “Accounts” shall mean,
collectively, any and all accounts (as such term is defined in the UCC) of any
Credit Party.

 

(d)          “ACH” shall have the meaning given to it in Section 2.4(c) hereof.

 

(e)          “Advisory Fee” shall have the meaning given to it in Section 2.5(f)
hereof.

 

(f)          “Advisory Fee Shares” shall have the meaning given to it in Section
2.5(f) hereof.

 

(g)           “Affiliate” (a) of Lender shall mean: (i) any entity which,
directly or indirectly, Controls or is Controlled By or is under common Control
with Lender; and (ii) any entity administered or managed by Lender, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of any
Credit Party shall mean any entity which, directly or indirectly, Controls or is
Controlled By or is under common Control with any Credit Party.

 

(h)          “Agreement” shall mean this Senior Secured Credit Facility
Agreement by and among the Credit Parties and the Lender.

 

(i)          “Asset Monitoring Fee” shall have the meaning given to it in
Section 2.5(a) hereof.

 

(j)          “Borrower” shall have the meaning given to such term in the
preamble hereof.

 

(k)          “Business Day” shall mean any day other than a Saturday, Sunday or
a legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in the State of Nevada.

 

(l)          “BSA” shall have the meaning given to it in Section 14.22 hereof.

 

(m)          “Capital Expenditures” shall mean expenditures (including Capital
Lease obligations which should be capitalized under GAAP) for the acquisition of
fixed assets which are required to be capitalized under GAAP.

 

2

 

 

(n)          “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of any Credit Party prepared in accordance with GAAP.

 

(o)          “Change in Control” shall mean any sale, conveyance, assignment or
other transfer, directly or indirectly, of any ownership interest of any Credit
Party, which results in any change in the identity of the individuals or
entities in Control of such Credit Party as of the Effective Date or the grant
of a security interest in any ownership interest of any Person, directly or
indirectly Controlling the Credit Parties, which could result in a change in the
identity of the individuals or entities in Control of such Credit Party as of
the Effective Date.

 

(p)          “Closings” means, collectively, the First Closing, and any
Additional Closings, if any, under this Agreement.

 

(q)           “Collateral” shall mean “Collateral” as defined in the Security
Agreements, and if there is more than one Security Agreement, it shall mean, as
the context so requires, the “Collateral” for each individual Credit Party, as
such term is defined in the Security Agreement for such applicable Credit Party,
and all of the “Collateral,” in the aggregate, for all Credit Parties,
collectively, under each of the Security Agreements.

 

(r)          “Common Stock” shall mean the common stock of the Borrower, par
value $0.001 per share.

 

(s)          “Compliance Certificate” shall mean the covenant compliance
certificate, the form of which is attached hereto as Exhibit “A”.

 

(t)          “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of the Credit Parties and all such
obligations and liabilities of the Credit Parties incurred pursuant to any
agreement, undertaking or arrangement by which any Credit Party either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertakes or agrees otherwise to
assure or insure a creditor against loss. The amount of any Contingent Liability
shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

3

 

 

(u)          “Control,” “Controlling,” “Controlled By,” or words of similar
import shall mean the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.

 

(v)          “Conversion Shares” shall have the meaning given to it in Section
2.5(g) hereof.

 

(w)          “Corporate Guarantors” shall have the meaning given to such term in
the preamble hereof.

 

(x)          “Credit Party(ies)” shall have the meaning given to such term in
the preamble hereof.

 

(y)          “Credit Party Leases” shall have the meaning given to it in Section
7.18 hereof.

 

(z)          “Default Rate” shall mean a per annum rate of interest equal to the
highest non-usurious rate permitted by applicable law, and if there is no such
rate under applicable law, then twenty-two (22%) per annum.

 

(aa)          “Dollars” or “$” means lawful currency of the United States of
America.

 

(bb)          “Effective Date” shall have the meaning given to it in the
preamble hereof.

 

(cc)          “Eligible Accounts” means, as applicable for each Credit Party:

 

(A)        all sales of the Credit Parties arising from Point-of-Sale
Transactions which meet each of the criteria set forth below (any sale that
fails to meet the criteria below can still be deemed an Eligible Account, in
Lender’s sole discretion):

 

(i)          are genuine in all respects and have arisen in the Credit Parties’
Ordinary Course of Business from the sale of goods or performance of services by
Credit Parties, which delivery of goods has occurred or performance of services
have been fully performed;

 

4

 



 

(ii)          payment for the sale has been made in full at the time of the
sale, and such sale is not subject to any chargeback, credit, setoff, allowance,
adjustment, repurchase or return agreement or obligation of any kind;

 

(iii)          the Person obligated on the sale is not a Subsidiary or a
director, officer, employee, agent, parent or Affiliate of any Credit Party; and

 

(iv)          the proceeds from the sale are subject to a perfected, first
priority Lien in favor of Lender and not subject to any Lien whatsoever, other
than the Lien of Lender and except for Permitted Liens.

 

(B)          all Accounts of the Credit Parties which meet each of the criteria
set forth below (an Account that fails to meet the criteria below can still be
deemed an Eligible Account, in Lender’s sole discretion):

 

(i)          are genuine in all respects and have arisen in the Credit Parties’
Ordinary Course of Business from the sale of goods or performance of services by
Credit Parties, which delivery of goods has occurred or performance of services
have been fully performed;

 

(ii)          are evidenced by an invoice delivered to the Person obligated
under such Account, are due and payable within thirty (30) days after the date
of the invoice, and are not more than ninety (90) days outstanding past the
invoice date;

 

(iii)          do not arise from a “sale on approval”, “sale or return”,
“consignment”, “guaranteed sale” or “bill and hold”, or are subject to any other
repurchase or return agreement;

 

(iv)          have not arisen in connection with a sale to a Person obligated
under such Account who is not a resident or citizen of, or an entity organized
in, and is principally located within, the United States of America;

 

(v)          are not due from a Person obligated under such Account which is a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of any
Credit Party;

 

(vi)          do not arise out of contracts with the United States or any
Governmental Authority thereof, unless the a Credit Party has assigned its right
to payment of such Account to Lender pursuant to the Federal Assignment of
Claims Act of 1940 (or analogous statute), and evidence (satisfactory to Lender)
of such assignment has been delivered to Lender;

 

(vii)          do not arise in connection with a sale to a Person obligated
under such Account who is located within a state or jurisdiction which requires
any Credit Party, as a precondition to commencing or maintaining an action in
the courts of that state or jurisdiction, either to: (A) receive a certificate
of authority to do business and be in good standing in such state or
jurisdiction; or (B) file a notice of business activities or similar report with
such state’s or jurisdiction’s taxing authority, unless: (I) the applicable
Credit Party has taken one of the actions described in clauses (A) or (B); (II)
the failure to take one of the actions described in either clause (A) or (B) may
be cured retroactively by the applicable Credit Party at its election; or (III)
the applicable Credit Party has proven to the satisfaction of Lender that it is
exempt from any such requirements under such state’s or jurisdiction’s laws;

 



5

 

 

(viii)        do not arise out of a contract or order which, by its terms,
forbids or makes void or unenforceable the assignment to Lender of the Account
arising with respect thereto and are not assignable to Lender for any other
reason;

 

(ix)          are the valid, legally enforceable and unconditional obligation of
the Person obligated under such Account, are not the subject of any setoff,
counterclaim, credit, allowance or adjustment by the Person obligated under such
Account, or of any claim by the Person obligated under such Account denying
liability thereunder in whole or in part, and the Person obligated under such
Account has not refused to accept and/or has not returned or offered to return
any of the goods or services which are the subject of such Account;

 

(x)          are subject to a perfected, first priority Lien in favor of Lender
and not subject to any Lien whatsoever, other than the Lien of Lender and except
for Permitted Liens;

  

(xi)          no Proceedings are pending or threatened against the Person
obligated under such Account which might result in any material adverse change
in its financial condition or in its ability to pay any Account in full;

 

(xii)          if the Account is evidenced by chattel paper or an instrument,
the originals of such chattel paper or instrument shall have been endorsed
and/or assigned and delivered to Lender or, in the case of electronic chattel
paper, shall be in the control of Lender, in each case in a manner satisfactory
to Lender; and

 

(xiii)          there is no bankruptcy, insolvency or liquidation Proceeding
pending by or against the Person obligated under such Account, nor has the
Person obligated under such Account gone out of or suspended business, made a
general assignment for the benefit of creditors or failed to pay its debts
generally as they come due, and/or no condition or event has occurred having a
Material Adverse Effect on the Person obligated under such Account which would
require the Accounts of such Person to be deemed uncollectible in accordance
with GAAP.

 

A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.

 

If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Person fail to qualify as Eligible Accounts, including
because such Accounts are unpaid more than ninety (90) days after the due date
of such Accounts, then all Accounts relating to such Person shall cease to be
Eligible Accounts.  If Accounts owed by a single Person exceed Fifty Percent
(50%) of all Eligible Accounts, then all Accounts relating to such Person in
excess of such amount shall cease to be Eligible Accounts.

 

6

 



(dd)        “Employee Plan” includes any pension, stock bonus, employee stock
ownership plan, retirement, disability, medical, dental or other health plan,
life insurance or other death benefit plan, profit sharing, deferred
compensation, stock option, bonus or other incentive plan, vacation benefit
plan, severance plan or other employee benefit plan or arrangement, including,
without limitation, those pension, profit-sharing and retirement plans of the
Credit Parties described from time to time in the consolidated financial
statements of the Credit Parties and any pension plan, welfare plan, Defined
Benefit Pension Plans (as defined in ERISA) or any multi-employer plan,
maintained or administered by the Credit Parties or to which is the Credit
Parties are a party or may have any liability or by which the Credit Parties are
bound.

 

(ee)        “Environmental Laws” shall mean all federal, state, district, local
and foreign laws, rules, regulations, ordinances, and consent decrees relating
to health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to the Credit Parties’
business or facilities owned or operated by the Credit Parties, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes in the environment (including ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

(ff)        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

(gg)        “Event of Default” shall mean any of the events or conditions set
forth in Section 12 hereof.

 

(hh)        “Financial Statements” shall have the meaning given to it in Section
7.10 hereof.

 

(ii)        “First Closing” means the closing of the Initial Loan hereunder,
which shall take place on the Effective Date.

 

(jj)        “Funded Indebtedness” shall mean, as to any Person, without
duplication: (i) all indebtedness for borrowed money of such Person (including
principal, interest and, if not paid when due, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations to pay the deferred purchase price of property or services; (iii)
all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of determination).
Notwithstanding the foregoing, Funded Indebtedness shall not include trade
payables and accrued expenses incurred by such Person in accordance with
customary practices and in the Ordinary Course of Business of such Person.

 

7

 

 

(kk)        “GAAP” shall mean United States generally accepted accounting
principles set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.

 

(ll)        “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

(mm)        “Guarantors” shall have the meaning given to it in the preamble
hereof. If any Guarantor is an individual, then the term “Guarantors” shall also
include such individual’s spouse, if any.

 

(nn)        “Guarantee Agreement(s)” shall mean the guaranty agreements executed
by the Corporate Guarantors in favor of the Lender, pursuant to which the
Corporate Guarantors shall each guarantee all of the Obligations of the
Borrower, the form of which is attached hereto as Exhibit “B”.

 

(oo)        “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including, without limitation,
materials which include hazardous constituents), sewage, sludge, industrial
slag, solvents and/or any other similar substances, materials or wastes that are
or become regulated under any Environmental Law (including any that are or
become classified as hazardous or toxic under any Environmental Law).

 

(pp)        “Income Projections” shall have the meaning given to it in Section
10.8 hereof.

 

(qq)        “Initial Loan” means the initial loan contemplated to be made by
Lender to the Borrower at the First Closing in the amount of Nine Hundred Fifty
Thousand Dollars ($950,000).

 

(rr)        “Insurance Policies” shall have the meaning given to it in Section
7.23 hereof.

 

8

 

 

(ss)        “Interest Rate” shall mean a fixed rate of interest equal to
eighteen percent (18.0%) per annum, calculated on the actual number of days
elapsed over a 360-day year.

 

(tt)        “IP Rights” shall have the meaning given to it in Section 7.21
hereof.

 

(uu)        “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Lender, the
Borrower and the Borrower’s Transfer Agent, the form of which is attached hereto
as Exhibit “C”.

 

(vv)         “Lender” shall have the meaning given to it in the preamble hereof.

 

(ww)        “Lender Indemnitee(s)” shall have the meaning given to it in Section
14.19 hereof.

 

(xx)        “License Agreements” shall have the meaning given to it in Section
7.21 hereof.

 

(yy)        “Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

(zz)        “Loan” or “Loans” means, collectively, the Initial Loan, and all
Additional Loans, if any, made by Lender to Borrower from time to time
hereunder.



(aaa)       “Loan Documents” shall mean those documents listed in Sections 3.1,
3.2 and 3.3 hereof, and any other documents or instruments executed in
connection with this Agreement or the Loans contemplated hereby, and all
renewals, extensions, future advances, modifications, substitutions, or
replacements thereof.

 

(bbb)       “Material Adverse Effect” shall mean: (i) a material adverse change
in, or a material adverse effect upon, the assets, business, properties,
financial condition or results of operations of any Credit Party; (ii) a
material impairment of the ability of any Credit Party to perform any of its
Obligations under any of the Loan Documents; or (iii) a material adverse effect
on: (A) any material portion of the Collateral; (B) the legality, validity,
binding effect or enforceability against any Credit Party of any of the Loan
Documents; (C) the perfection or priority (subject to Permitted Liens) of any
Lien granted to Lender under any Loan Document; (D) the rights or remedies of
Lender under any Loan Document; or (E) the Lender’s ability to sell, without
limitation or restriction, if applicable, any Advisory Fee Shares hereunder or
any shares issued to the Lender upon a conversion pursuant to the Promissory
Note. For purposes of determining whether any of the foregoing changes, effects,
impairments, or other events have occurred, such determination shall be made by
Lender, in its sole but reasonably exercised discretion.

 

9

 

 

(ccc)       “Material Contract” shall mean any contract or agreement to which
any Credit Party is a party or by which any Credit Party or any of its assets
are bound and which: (i) must be disclosed to the SEC, the Principal Trading
Market, or any other Governmental Authority pursuant to the Securities Act, the
Exchange Act, the rules and regulations of the SEC, or any other laws, rules or
regulations of any Governmental Authority or the Principal Trading Market; (ii)
involves aggregate payments of Fifty Thousand and No/100 United States Dollars
(US$50,000.00) or more to or from any Credit Party; (iii) involves delivery,
purchase, licensing or provision, by or to any Credit Party, of any goods,
services, assets or other items having a value (or potential value) over the
term of such contract or agreement of Fifty Thousand and No/100 United States
Dollars (US$50,000.00) or more or is otherwise material to the conduct of the
Credit Party’s business as now conducted and as contemplated to be conducted in
the future; (iv) involves a Credit Party Lease; (v) imposes any guaranty, surety
or indemnification obligations on any Credit Party; or (vi) prohibits any Credit
Party from engaging in any business or competing anywhere in the world.

 

(ddd)       “Material Shareholder” shall have the meaning given to it in Section
7.31 hereof.

 

(eee)       “Maturity Date” shall mean the earlier of: (i) eighteen (18) months
from the Effective Date; (ii) upon prepayment of the Promissory Note by Borrower
(subject to Section 2.4(b)); or (iii) the occurrence of an Event of Default and
acceleration of the Promissory Note pursuant to this Agreement, unless the date
in clause (i) shall be extended by Lender pursuant to any modification,
extension or renewal note executed by Borrower and accepted by Lender in its
sole and absolute discretion in substitution for the Promissory Note.

 

(fff)       “Obligations” shall mean, whether now existing or hereafter arising,
created or incurred: (i) all Loans, advances (whether of principal or otherwise)
and other financial accommodations (whether primary, contingent or otherwise)
made by Lender to Borrower under any Loan Documents; (ii) all interest accrued
thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar Proceeding, whether or not permitted
as a claim thereunder); (iii) any and all fees, charges or other amounts due to
Lender under this Agreement or the other Loan Documents; (iv) any and all
expenses incurred by Lender under, or in connection with, this Agreement or the
other Loan Documents; (v) any and all other liabilities and obligations of any
of the Credit Parties to Lender under this Agreement and any other Loan
Documents; and (vi) the performance by the Credit Parties of all covenants,
agreements and obligations of every nature and kind on the part of any of the
Credit Parties to be performed under this Agreement and any other Loan
Documents.

 

(ggg)       “OFAC” shall have the meaning given to it in Section 14.22 hereof.

 

(hhh)       “Ordinary Course of Business” means the Ordinary Course of Business
of the Person in question consistent with past custom and practice (including
with respect to quantity, quality and frequency).

 

10

 

 

(iii)       “Payment Account” shall have the meaning given to it in Section
2.4(c) hereof.

 

(jjj)       “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business; (iii) Liens in the form of deposits or pledges incurred in connection
with worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Lender in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof and without
expansion of such Liens upon any other property); (v) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
No/100 United States Dollars (US$50,000.00) arising in connection with court
Proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate Proceedings, and only to the extent such
judgments or awards do not otherwise constitute an Event of Default; (vi) zoning
and similar restrictions on the use of property and easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (vii) Liens arising in connection with Capital
Leases (and attaching only to the property being leased); (viii) Liens that
constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Lender hereunder and under
the Loan Documents; (x) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or non-exclusive license permitted by this
Agreement; (xi) Liens arising from precautionary uniform commercial code
financing statements filed under any lease permitted by this Agreement; and
(xii) banker’s Liens and rights of set-off of financial institutions arising in
connection with items deposited in accounts maintained at such financial
institutions and subsequently unpaid and unpaid fees and expenses that are
charged to the Credit Parties by such financial institutions in the Ordinary
Course of Business of the maintenance and operation of such accounts.

 

(kkk)       “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

11

 

 

(lll)       “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(mmm)       “Pledge Agreement(s)” shall mean the pledge agreements executed by
the Borrower in favor of the Lender, pursuant to which the Borrower grants a
first priority lien and security interest in and to all of the shares or
membership interest (as applicable) owned by the Borrower in each of the
Corporate Guarantor, and any other Subsidiaries, to the Lender, the form of
which is attached hereto as Exhibit “D”.

 

(nnn)       “Point-of-Sale Transactions” means any sale transactions by any
Credit Parties whereby the purchase price for the sale transaction is paid in
full by the Person undertaking such sale transaction, at the time of the sale
transaction.

 

(ooo)       “Preferred Stock” shall have the meaning given to it in Section 7.4
hereof.

 

(ppp)       “Premium” shall mean a payment premium due on the amount of the
Obligations in accordance with the Promissory Note.

 

(qqq)       “Prepayment Penalty” shall have the meaning given to it in Section
2.4(b) hereof.

 

(rrr)              “Principal Trading Market” shall mean the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX,
the OTCQB, the OTC Pink, the NYSE Euronext or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock.

 

(sss)       “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

(ttt)       “Promissory Note(s)” means any promissory notes issued by the
Borrower to Lender from time to time under this Agreement which evidence the
Initial Loan or any Additional Loans, which promissory notes shall be
substantially in the form and substance attached hereto as Exhibit “E”.

 

(uuu)       “Public Documents” shall have the meaning given to it in Section
7.11 hereof.

 

(vvv)       “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests, and specifically including the
real property listed on Schedule 7.18.

 

(www)       “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

12

 

 

(xxx)       “Rule 144 Certificate” shall have the meaning given to it in Section
10.20 hereof.

 

(yyy)       “Rule 144 Opinion” shall have the meaning given to it in Section
10.20 hereof.

 

(zzz)       “Salary Ratio” means an amount expressed as a percentage equal to
the increase or decrease, on an annual basis, of the Credit Parties’ revenue in
the most current 12 month period ending at the time of any change in
compensation to an officer or senior manager is contemplated (such 12 month
period referred to as the “Current Year”), as compared to the Credit Parties’
revenue for the 12 month period immediately preceding the Current Year.

 



(aaaa)      “Sale Reconciliation” shall have the meaning given to it in Section
2.5(f)(i) hereof.

 

(bbbb)      “SEC” shall mean the United States Securities and Exchange
Commission.

 

(cccc)      “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(dddd)      “Securities Being Sold” shall have the meaning given to it in
Section 10.20 hereof.

 

(eeee)      “Security Agreement(s)” shall mean the security agreements executed
by the Credit Parties in favor of Lender, pursuant to which each of the Credit
Parties grant a first priority lien and security interest in and to all of their
respective Collateral as security for the Obligations, the forms of which are
attached hereto as Exhibit “F-1” and Exhibit “F-2”,

 

(ffff)      “Share Reserve” shall have the meaning given to it in Section 10.21
hereof.

 

(gggg)      “Shell Company” shall have the meaning given to it in Section 10.20
hereof.

 

(hhhh)      “Subsidiary” and “Subsidiaries” shall mean, respectively, each and
all such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

13

 

 

(iiii)      “Transfer Agent” shall have the meaning given to it in Section
2.5(g) hereof.

 

(jjjj)      “UCC” shall mean the Uniform Commercial Code in effect in Nevada
from time to time.

 

(kkkk)      “Use of Proceeds Confirmation” shall have the meaning given to it in
Section 9.8 hereof.

 

(llll)      “Validity Certificates” shall mean the Validity Certificates
executed by certain officers and directors of the Borrower, the form of which is
attached hereto as Exhibit “G”.

 

(mmmm)      “Valuation Date” shall have the meaning given to it in Section
2.5(g) hereof.

 

(nnnn)      “VWAP” shall have the meaning given to it in Section 2.5(g) hereof.

 

1.2          Accounting Terms. Any accounting terms used in this Agreement which
are not specifically defined herein shall have the meanings customarily given
them in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes. Calculations with respect
to financial covenants required to be stated in accordance with applicable
accounting principles and practices in effect immediately prior to such changes
shall be reviewed and certified by Borrower’s accountants.

 

1.3          Other Terms Defined in UCC. All other words and phrases used herein
and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.

 

14

 

 

1.4          Other Definitional Provisions; Construction. Whenever the context
so requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. In addition: (i) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified; (ii) wherever the word “include,” “includes” or “including” is used
in this Agreement, it will be deemed to be followed by the words “without
limitation;” (iii) an Event of Default shall “continue” or be “continuing” until
such Event of Default has been cured in Lender’s sole and absolute discretion,
or waived by Lender in accordance with Section 14.3 hereof; (iv) any reference
to the Credit Parties shall mean and refer to all the Credit Parties,
collectively, and to each Credit Party, individually, and accordingly, each
representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

2.           LOANS.

 

2.1          Initial Loan. Subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement, the Lender shall make the Initial Loan to
Borrower at the First Closing.

 

2.2          Additional Loans.

 

(a)          At any time after the First Closing, but prior to the Maturity Date
or earlier termination of this Agreement, the Borrower may request that Lender
make Additional Loans hereunder at Additional Closings by written notice to
Lender. Any such Additional Loans shall be subject to Lender’s prior written
approval, and Lender shall have the absolute right to withhold, deny or
condition approval of any such requests for any such Additional Loans in
Lender’s sole and absolute discretion, however, at a minimum, the following
conditions must be satisfied, in Lender’s sole and absolute discretion: (i) no
Event of Default shall have occurred or be continuing; (ii) Borrower shall have
executed and delivered a new or revised Promissory Note; (iii) after giving
effect to such increase, the amount of the aggregate outstanding principal
balance of all Loans shall not be in excess of the maximum amount of credit
available under this Agreement; (iv) Lender shall have reviewed and accepted, in
its sole and absolute discretion, the revenues, income, Collateral, and other
financial or other underwriting criteria required for the increase; and (v)
Lender shall have received any and all documents or agreements as it shall
require in its sole and absolute discretion. If Lender approves any request for
such Additional Loans, then subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement, Lender shall make such Additional Loans to
Borrower in such amounts and at such Additional Closings as Lender and the
Borrower may mutually agree. Borrower may only request Additional Loans if, in
Lender’s sole and absolute discretion, no default or “Event of Default” (as such
term is defined in any of the Loan Documents) shall have occurred or be
continuing under this Agreement or any other Loan Documents, and no event shall
have occurred that, with the passage of time, the giving of notice, or both,
would constitute a default or an Event of Default hereunder or thereunder.

 

15

 

 

(b)          It is expressly agreed and acknowledged by each of the Credit
Parties that, notwithstanding that this Agreement provides for the opportunity
for Additional Loans as hereby provided: (i) Lender has no obligation of any
nature or kind whatsoever to make any such Additional Loans to the Credit
Parties; (ii) the Credit Parties did not enter into this Agreement based on any
promise, express or implied, by Lender or any of its agents or representatives,
or based on any expectation by any of the Credit Parties, that Additional Loans
beyond the Initial Loan would be made or provided after the Effective Date; and
(iii) each of the Credit Parties hereby fully and unconditionally waives any and
all claims, counterclaims, and defenses any of them may have based on any
argument that Lender had any obligation or otherwise promised to fund or make
Additional Loans beyond the Initial Loan, or any argument or implied covenant of
fair dealing and good faith that may in any way imply an obligation upon Lender
to make such Additional Loans.

 

2.3          Form of Payment; Documents Delivered. Each Closing shall be
undertaken between the Credit Parties and Lender through the use of overnight
mails and subject to escrow instructions from Lender and its counsel. Any
violation or breach of any such escrow instructions, whether by any Credit
Parties or counsel for any Credit Parties, shall constitute an Event of Default
hereunder. Subject to such escrow instructions and the satisfaction (or waiver)
of the terms and conditions of this Agreement, at each Closing: (i) the Lender
shall deliver to the Borrower, to a Borrower account designated by the Borrower,
the aggregate proceeds of the applicable Loan being funded at such Closing,
minus the fees to be paid directly from the proceeds of such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
Dollars; and (ii) the Credit Parties shall deliver to Lender the Promissory Note
evidencing the Loan made at such Closing (or a consolidated Promissory Note for
all Loans, in Lender’s discretion), as well as all other documents required to
be delivered pursuant to this Agreement or otherwise required by Lender and its
counsel, duly executed on behalf of the Credit Parties, as applicable.

 

2.4          Payment of Loans.

 

(a)          Loan Interest and Payments. Except as otherwise provided in this
Section, the outstanding principal balance of the Loans and all other
Obligations shall be repaid on or before the Maturity Date. The principal amount
of the Loans outstanding from time to time shall bear interest at the Interest
Rate, and be subject to payment of the Premium in accordance with the Promissory
Note. All Obligations shall be paid in accordance with the payment terms set
forth in this Agreement and the Promissory Note. Any amount of principal,
interest, or Premium on the Obligations which is not paid when due, whether at
stated maturity, by acceleration or otherwise, shall at Lender’s option bear
interest payable on demand at the Default Rate.

 

(b)          Optional Prepayments. Borrower may from time to time prepay the
Loans, in whole or in part, provided, however, that if the Borrower prepays the
Obligations in full within ninety (90) days following the Effective Date,
Borrower shall pay to Lender as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder an amount equal to two
and a half percent (2.5%) of the Initial Loan (the “Prepayment Penalty”).

 

16

 

 

(c)          ACH Payment. The Credit Parties agree that all payments due and
owing under this Agreement or any other Loan Documents shall be made by wire
transfer to an account designated by Lender to Borrower from time to time, or at
Lender’s election, shall be made through automated clearing house (“ACH”)
transfers from the Borrower’s designated operating account (the “Payment
Account”) directly to Lender. In this regard, if the Lender elects to receive
payments through ACH, the Borrower hereby agrees to execute and deliver to
Lender an authorization agreement for direct payments whereby, among other
things, Lender shall be irrevocably authorized to initiate ACH transfers from
the Payment Account to Lender in the amounts required or permitted under this
Agreement and all other Loan Documents, including for scheduled payments of
principal, interest and Premium due under the Promissory Note, and payment of
all other fees or charges due under this Agreement or any other Loan Documents.
Lender’s authorization for direct ACH transfers as hereby provided shall be
irrevocable and such ACH transfers shall continue until all Obligations are paid
in full. For so long as any Obligations remain outstanding, Borrower shall: (i)
not revoke Lender’s authority to initiate ACH transfers as hereby contemplated;
(ii) not change, modify, close or otherwise affect the Payment Account; (iii)
deposit all revenues of any nature or kind whatsoever relating to Borrower or
its business only into the Payment Account; and (iv) be responsible for all
costs, expenses or other fees and charges incurred by Lender as a result of any
failed or returned ACH transfers, whether resulting from insufficient sums being
available in the Payment Account, or otherwise. The Credit Parties hereby agree
to undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the requirements of this Section
2.4(c).

 

(d)          Power of Attorney. It is intended that all revenues of any nature
or kind whatsoever relating to Borrower or its business, and all other checks,
drafts, instruments and other items of payment or proceeds of Collateral at any
time received, due or owing to the Credit Parties from any Person, or otherwise,
shall be deposited directly into the Payment Account, and if not deposited
directly into the Payment Account, shall be immediately remitted or endorsed by
the Credit Parties into the Payment Account, and, if that remittance or
endorsement of any such item shall not be immediately made for any reason,
Lender is hereby irrevocably authorized to remit or endorse the same on Credit
Parties’ behalf. For purpose of this Section, the Credit Parties irrevocably
hereby make, constitute and appoint Lender (and all Persons designated by Lender
for that purpose) as the Credit Parties’ true and lawful attorney and
agent-in-fact: (A) to endorse the Credit Parties’ name upon items of payment
and/or proceeds of Collateral and upon any chattel paper, document, instrument,
invoice or similar document or agreement relating to any revenues of the Credit
Parties; (B) to take control in any manner of any item of payment or proceeds
thereof; and (C) direct and otherwise deal with all Persons, to insure that all
revenues are remitted to the Payment Account as hereby contemplated.

 

17

 

 

(e)          Rights Upon Default. Lender may, at any time and from time to time
after the occurrence and during the continuance of an Event of Default, whether
before or after the maturity of any of the Obligations: (A) enforce collection
of any Accounts or other amounts owed to the Credit Parties by suit or
otherwise; (B) exercise all of the rights and remedies of the Credit Parties
with respect to Proceedings brought to collect any Accounts or other amounts
owed to the Credit Parties; (C) surrender, release or exchange all or any part
of any Accounts or other amounts owed to the Credit Parties, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder; (D) sell or assign any Account of the Credit
Parties, or other amount owed to the Credit Parties, upon such terms, for such
amount and at such time or times as Lender deems advisable; (E) prepare, file
and sign any Credit Parties’ name on any proof of claim in bankruptcy or other
similar document against any Person obligated to the Credit Parties; (F) have
access to the Credit Parties’ operating accounts, through the Credit Parties’
online banking system, or otherwise, to make remittances of any revenues
deposited therein into the Payment Account as required hereby; (G) have access
to any lock box or postal box into which any of the Credit Parties’ mail is
deposited, and open and process all mail addressed to the Credit Parties and
deposited therein; and (H) do all other acts and things which are necessary, in
Lender’s sole discretion, to fulfill the Credit Parties’ obligations under this
Agreement and the other Loan Documents and to allow Lender to collect the
Accounts, or other amounts owed to the Credit Parties. In addition to any other
provision hereof, Lender may at any time after the occurrence and during the
continuance of an Event of Default, at the Credit Parties’ expense, notify any
parties obligated on any of the Accounts to make payment directly to Lender of
any amounts due or to become due thereunder.

 

(f)          Statement. From time to time, Lender may deliver to Borrower an
invoice and or an account statement showing all Loans, charges and payments,
which shall be deemed final, binding and conclusive upon Borrower, unless
Borrower notifies Lender in writing, specifying any error therein, within thirty
(30) days of the date such account statement is sent to Borrower and any such
notice shall only constitute an objection to the items specifically identified.

 

(g)          View Access To Accounts. On the Effective Date, the Credit Parties
shall undertake all required actions, including providing Lender with proper
sign-in or log-in credentials, user names, passwords, and other required
information, to provide Lender with, and to allow Lender to have, view-only
access, through the Credit Parties’ online banking system or otherwise, to any
and all of the Credit Parties’ bank accounts listed on Schedule 7.28, and any
additional bank accounts of the Credit Parties as may exist from time to time.
Credit Parties shall not undertake any action that prevents or impairs Lender’s
ability to have view-only access of all of the bank accounts of the Credit
Parties as contemplated by this Section.

 

2.5          Fees.

 

(a)          Intentionally Left Blank.

 

(b)          Transaction Advisory Fee. In addition to the Advisory Fee contained
in Section 2.5(f) herein, the Borrower agrees to pay to Lender a transaction
advisory fee equal to two percent (2.0%) of the amount of the Initial Loan, and
two percent (2.0%) on the amount of any Additional Loan, which shall be due and
payable on the First Closing and at each Additional Closing.

 

18

 

 

(c)          Due Diligence Fees. Borrower agrees to pay a due diligence fee
equal to Six Thousand Five Hundred and No/100 United States Dollars
(US$6,500.00), which shall be due and payable in full on the First Closing, or
any remaining portion thereof shall be due and payable on the First Closing if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

(d)          Document Review and Legal Fees. Borrower agrees to pay a document
review and legal fee equal to Fifteen Thousand and No/100 United States Dollars
(US$15,000.00) which shall be due and payable in full on the First Closing, or
any remaining portion thereof shall be due and payable on the First Closing if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

(e)          Other Fees. Borrower also agrees to pay to the Lender (or any
designee of the Lender), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Lender and of any
experts and agents, which the Lender may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver, subordination, or
other modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the First Closing); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents;
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by the Credit Parties to
perform or observe any of the provisions of this Agreement or any of the Loan
Documents. Included in the foregoing shall be the amount of all expenses paid or
incurred by Lender in consulting with counsel concerning any of its rights under
this Agreement or any other Loan Document or under applicable law. All such
costs and expenses, if not so immediately paid when due or upon demand thereof,
shall bear interest from the date of outlay until paid, at the Default Rate. All
of such costs and expenses shall be additional Obligations of the Credit Parties
to Lender secured under the Loan Documents. The provisions of this Subsection
shall survive the termination of this Agreement.

 

(f)          Advisory Fees. The Borrower shall pay to Lender a fee for advisory
services provided by the Lender to the Borrower prior to the Effective Date in
the amount of Three Hundred Twenty-Five Thousand and No/100 United States
Dollars (US$325,000.00) (the “Advisory Fee”) by issuing to Lender under this
Section a number of shares of its Common Stock (the “Advisory Fee Shares”) as
provided below. For purposes of determining the number of Advisory Fee Shares
issuable to Lender under this Section, the Borrower’s Common Stock shall be
valued at price equal to the lowest volume weighted average price for the Common
Stock for the five (5) Business Days immediately prior to the Effective Date
(the “Valuation Date”), as reported by Bloomberg (the “VWAP”). The Lender shall
confirm to the Borrower in writing, the VWAP for the Common Stock as of the
Valuation Date, and simultaneously with the closing of the Initial Loan, the
Borrower shall issue to Lender a number of Advisory Fee Shares equal to the
lesser of: (A) one hundred percent (100%) of the Advisory Fee; or (B) 4.99% of
the issued and outstanding number of shares of Common Stock (the “Ownership
Threshold”) as of the Effective Date, based on such VWAP as of the Valuation
Date. The Borrower shall instruct its transfer agent (the “Transfer Agent”) to
issue certificates representing the Advisory Fee Shares issuable to the Lender
immediately upon the Borrower’s execution of this Agreement, and shall cause its
Transfer Agent to deliver such certificates to Lender within three (3) Business
Days from the Effective Date. In the event such certificates representing the
Advisory Fee Shares issuable hereunder shall not be delivered to the Lender
within said three (3) Business Day period, same shall be an immediate default
under this Agreement and the other Loan Documents. The Advisory Fee Shares, when
issued, shall be deemed to be validly issued, fully paid, and non-assessable
shares of the Borrower’s Common Stock. The Advisory Fee Shares shall be deemed
fully earned as of the Effective Date, regardless of the amount or number of
Loans made hereunder.  Subject at all times to the adjustment provision in
Section 2.5(f)(i) below, in the event the number of Advisory Fee Shares issued
to Lender under this Section is based on Subsection (B) of this paragraph, then
at any time the number of shares of Common Stock owned by Lender falls below the
Ownership Threshold (whether as a result of Lender selling Advisory Fee Shares,
or otherwise), Lender shall have the unconditional right to request that
Borrower issue additional Advisory Fee Shares to Lender, up to the Ownership
Threshold, until the Borrower has issued to Lender the number of Advisory Fee
Shares required by Subsection (A) of this paragraph, and in such event, Borrower
shall instruct its Transfer Agent to deliver such additional Advisory Fee Shares
to Lender in the same manner as required by this Section. Notwithstanding
anything contained in this Agreement to the contrary, in the event that Borrower
pays Lender all of the outstanding Obligations on or before June 7, 2015, the
Advisory Fee shall be reduced to Two Hundred Ninety-Two Thousand Five Hundred
and No/100 United States Dollars (US$292,500.00).

 

19

 

 

(i)          Adjustments. It is the intention of the Borrower and Lender that
the Lender shall be able to sell (if Lender so elects, in Lender’s sole and
absolute discretion) the Advisory Fee Shares, and generate net proceeds (net of
all brokerage commissions and other fees or charges payable by Lender in
connection with the sale thereof) from such sale equal to the Advisory Fee. The
Lender shall have the right (but not an obligation) to sell the Advisory Fee
Shares in the Principal Trading Market or otherwise, at any time in accordance
with applicable securities laws. At any time the Lender may elect after the sale
of any Advisory Fee Shares, if any, the Lender shall deliver to the Borrower a
reconciliation statement showing the net proceeds actually received by the
Lender from the sale of the Advisory Fee Shares (the “Sale Reconciliation”). If,
as of the date of the delivery by Lender of the Sale Reconciliation, the Lender
has not realized net proceeds from the sale of such Advisory Fee Shares equal to
at least the Advisory Fee, as shown on the Sale Reconciliation, then the
Borrower shall immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Lender
in an amount sufficient such that, when sold and the net proceeds thereof are
added to the net proceeds from the sale of any of the previously issued and sold
Advisory Fee Shares, the Lender shall have received total net funds equal to the
Advisory Fee. If additional shares of Common Stock are issued pursuant to the
immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock, the Lender still has not received net proceeds equal to
at least the Advisory Fee, then the Borrower shall again be required to
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock to the Lender as contemplated
above, and such additional issuances shall continue until the Lender has
received net proceeds from the sale of such Common Stock equal to the Advisory
Fee. In the event the Lender receives net proceeds from the sale of Advisory Fee
Shares equal to the Advisory Fee, and the Lender still has Advisory Fee Shares
remaining to be sold, the Lender shall return all such remaining Advisory Fee
Shares to the Borrower. In the event additional Common Stock is required to be
issued as outlined above, the Borrower shall instruct its Transfer Agent to
issue certificates representing such additional shares of Common Stock to the
Lender immediately subsequent to the Lender’s notification to the Borrower that
additional shares of Common Stock are issuable hereunder, and the Borrower shall
in any event cause its Transfer Agent to deliver such certificates to Lender
within three (3) Business Days following the date Lender notifies the Borrower
that additional shares of Common Stock are to be issued hereunder. In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said three (3) Business
Day period, same shall be an immediate default under this Agreement and the Loan
Documents. Notwithstanding anything contained in this Section to the contrary,
the Borrower shall have the right to redeem any Advisory Fee Shares then in the
Lender’s possession for an amount payable by the Borrower to Lender in cash
equal to the Advisory Fee, less any net cash proceeds received by the Lender
from any previous sales of Advisory Fee Shares. Upon Lender’s receipt of such
cash payment in accordance with the immediately preceding sentence, the Lender
shall return any then remaining Advisory Fee Shares in its possession back to
the Borrower and otherwise undertake any required actions reasonably requested
by Borrower to have such then remaining Advisory Fee Shares returned to
Borrower. The Borrower’s obligation to pay the Advisory Fee contemplated by this
Section 2.5(f), whether in cash or thru the sale of Advisory Fee Shares, shall
be an Obligation hereunder, secured by all Loan Documents, and failure by the
Borrower to pay such Advisory Fee in full as required by this Section 2.5(f)
shall be an immediate Event of Default hereunder and under the other Loan
Documents. In the event the Lender elects to make Additional Loans as permitted
by this Agreement, the Borrower agrees to pay additional advisory fees to Lender
either in cash or in a similar manner as set forth in this Section 2.5(f)
through the issuance of additional Advisory Fee Shares, at Lender’s sole
discretion, in an amount to be mutually agreed upon between Lender and Borrower.

 

20

 

 

(1)          Notwithstanding anything contained in this Section 2.5(f) to the
contrary, the Lender agrees that, provided that: (i) no Event of Default shall
have occurred or be continuing under this Agreement or any other Loan Documents;
(ii) no event shall have occurred that, with the passage of time, the giving of
notice, or both, would constitute an Event of Default under this Agreement or
any of the other Loan Documents; and (iii) Borrower shall timely make each and
every one of the “Advisory Fee Payments” (as hereinafter defined), then Lender
agrees that it shall not sell any Advisory Fee Shares in the Principal Trading
Market prior to the Maturity Date; further provided, however, that if any of the
events or circumstances set forth in subsections (i), (ii), or (iii) of this
paragraph shall occur (i.e. the occurrence of an Event of Default, the
occurrence of any other event that would constitute an Event of Default, or any
failure to timely make any of the Advisory Fee Payments), then the restriction
on Lender selling Advisory Fee Shares in this paragraph shall become null and
void and of no further force or effect immediately upon such occurrence, without
any further notice or demand to any Credit Parties.  Borrower shall make the
following minimum monthly cash payments to Lender, which monthly payments shall
be credited and applied towards the repayment of the Advisory Fee (the “Advisory
Fee Payments”): (A) Ten Thousand and No/100 Dollars ($10,000) on the fourth
(4th) day of July, 2016 and on the fourth (4th) day of each consecutive calendar
month thereafter until the fourth (4th) day of December 2016; (B) Fifteen
Thousand and No/100 Dollars ($15,000) on the fourth (4th) day of January, 2017
and on the fourth (4th) day of each consecutive calendar month thereafter until
the fourth (4th) day of June 2017.  Any portion of the Advisory Fee not paid by
Borrower prior to the Maturity Date shall be due and payable in full on the
Maturity Date.  The Advisory Fee Payments shall be made by wire transfer to an
account designated by Lender to Borrower from time to time.  In the event the
fourth (4th) day of any calendar month on which a payment is due hereunder is
not a Business Day, then said payment shall be due on the first Business Day
thereafter occurring. 

 

21

 

 

(ii)          Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, except as is limited by Section 2.5(f)(i)(1) above,
in the event the Lender has not realized net proceeds from the sale of Advisory
Fee Shares equal to at least the Advisory Fee by the earlier to occur of: (A)
the twelve (12) month anniversary of the Effective Date; (B) the occurrence of
an Event of Default; or (C) the Maturity Date, then at any time thereafter, the
Lender shall have the right, upon written notice to the Borrower, to require
that the Borrower redeem all Advisory Fee Shares then in Lender’s possession for
cash equal to the Advisory Fee, less any cash proceeds received by the Lender
from any previous sales of Advisory Fee Shares, if any. In the event such
redemption notice is given by the Lender, the Borrower shall redeem the then
remaining Advisory Fee Shares in Lender’s possession for an amount of Dollars
equal to the Advisory Fee, less any cash proceeds received by the Lender from
any previous sales of Advisory Fee Shares, if any, payable by wire transfer to
an account designated by Lender within five (5) Business Days from the date the
Lender delivers such redemption notice to the Borrower.

 

(iii)          Piggyback Registration Rights. In the event that the Borrower
files a registration statement with respect to its Common Stock with the SEC
(other than a registration statement on Form S-4 or S-8 or any successor form
thereto) after the Effective Date but before the Lender sells the Advisory Fee
Shares, the Advisory Fee Shares shall be registered pursuant to such
registration statement.

 

(g)          Matters with Respect to Common Stock.

 

(i)          Issuance of Conversion Shares. The parties hereto acknowledge that
pursuant to the terms of the Promissory Note, Lender has the right, after the
occurrence of an Event of Default, to convert amounts due under the Promissory
Note into Common Stock in accordance with the terms of the Promissory Note. In
the event, for any reason, the Borrower fails to issue, or cause the Transfer
Agent to issue, any portion of the Common Stock issuable upon conversion of the
Promissory Note (the “Conversion Shares”) to Lender in connection with the
exercise by Lender of any of its conversion rights under the Promissory Note,
then the parties hereto acknowledge that Lender shall irrevocably be entitled to
deliver to the Transfer Agent, on behalf of itself and the Borrower, a
“Conversion Notice” (as defined in the Promissory Note) requesting the issuance
of the Conversion Shares then issuable in accordance with the terms of the
Promissory Note, and the Transfer Agent, provided they are the acting transfer
agent for the Borrower at the time, shall, and the Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Borrower, issue the Conversion Shares applicable to the
Conversion Notice then being exercised, and surrender to a nationally recognized
overnight courier for delivery to Lender at the address specified in the
Conversion Notice, a certificate of the Common Stock of the Borrower, registered
in the name of Lender or its designee, for the number of Conversion Shares to
which Lender shall be then entitled under the Promissory Note, as set forth in
the Conversion Notice.

 

22

 

 

(ii)          Issuance of Additional Common Stock. The parties hereto
acknowledge that the Borrower has agreed to issue, simultaneously with the
execution of this Agreement and in the future, certain shares of the Borrower’s
Common Stock in accordance with Section 2.5(f) above. In the event, for any
reason, the Borrower fails to issue, or cause its Transfer Agent to issue, any
portion of the Common Stock issuable to Lender hereunder, either now or in the
future, then the parties hereto acknowledge that Lender shall irrevocably be
entitled to deliver to the Transfer Agent, on behalf of itself and the Borrower,
a written instruction requesting the issuance of the shares of Common Stock then
issuable, and the Transfer Agent, provided they are the acting transfer agent
for the Borrower at the time, shall, and the Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Borrower, issue such shares of the Borrower’s Common
Stock as directed by Lender, and surrender to a nationally recognized overnight
courier for delivery to Lender at the address specified in the Lender’s notice,
a certificate of the Common Stock of the Borrower, registered in the name of
Lender, for the number of shares of Common Stock issuable to Lender in
accordance herewith.

 

(iii)          Removal of Restrictive Legends. In the event that Lender has any
shares of the Borrower’s Common Stock bearing any restrictive legends, and
Lender, through its counsel or other representatives, submits to the Transfer
Agent any such shares for the removal of the restrictive legends thereon,
whether in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, or otherwise, and the
Borrower and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents, certificates or instructions required for the
removal of the restrictive legends, then: (A) to the extent such legends could
be lawfully removed under applicable laws, Borrower’s failure to provide the
required opinion of counsel or any other documents, certificates or instructions
required for the removal of the restrictive legends shall be an immediate Event
of Default under this Agreement and all other Loan Documents; and (B) the
Borrower hereby agrees and acknowledges that Lender is hereby irrevocably and
expressly authorized to have counsel to Lender render any and all opinions and
other certificates or instruments which may be required for purposes of removing
such restrictive legends, and the Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Borrower, issue any such shares without restrictive legends as
instructed by Lender, and surrender to a common carrier for overnight delivery
to the address as specified by Lender, certificates, registered in the name of
Lender or its designees, representing the shares of Common Stock to which Lender
is entitled, without any restrictive legends and otherwise freely transferable
on the books and records of the Borrower.

 

23

 

 



(iv)          Authorized Agent of the Borrower. The Borrower hereby irrevocably
appoints the Lender and its counsel and its representatives, each as the
Borrower’s duly authorized agent and attorney-in-fact for the Borrower for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Promissory Note. In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Agreement with regard to the matters contemplated herein, and that
the Lender shall have the absolute right to provide a copy of this Agreement to
the Transfer Agent as evidence of the Borrower’s irrevocable authority for
Lender and Transfer Agent to process issuances, transfers and legend removals
upon instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

 

(v)          Leak-Out Covenant; Short Sale Restriction. Notwithstanding anything
contained in this Section 2.5 to the contrary, so long as no Event of Default
exists, and so long as no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute an Event of Default, the Lender
agrees that it shall not, during any given calendar week, sell Advisory Fee
Shares in excess of twenty-five percent (25%) of the average weekly volume of
the Common Stock on the Principal Trading Market over the immediately preceding
calendar week, as reported by Bloomberg. In addition, Lender represents that
neither the Lender, nor any of its Affiliates, has an open short position in the
Common Stock as of the Effective Date, and the Lender agrees that so long as no
Event of Default occurs, and so long as no event has occurred that, with the
passage of time, the giving of notice, or both, would constitute an Event of
Default under this Agreement or any other Loan Documents, while this Agreement
remains in effect, Lender shall not, and Lender will cause its Affiliates not
to, engage in any short sales of the Common Stock, or otherwise borrow any money
using the Advisory Fee Shares as collateral (margin transactions) or otherwise
pledge or hypothecate the Advisory Fee Shares.

 

(vi)          Injunction and Specific Performance. The Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Borrower of any provision of this Section, the Lender will be irreparably
damaged and that damages at law would be an inadequate remedy if this Agreement
were not specifically enforced.  Therefore, in the event of a breach or
threatened breach of any provision of this Section by the Borrower, the Lender
shall be entitled to obtain, in addition to all other rights or remedies Lender
may have, at law or in equity, an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for specific performance of the provisions of this Section.

 

(h)          Surviving Obligations. The Credit Parties agree and acknowledge
that notwithstanding the termination of this Agreement, or the payment in full
of all of the Loans or other obligations hereunder or under any other Loan
Documents, the Credit Parties’ obligations and liability under this Agreement
and the other Loan Documents, and the Lender’s Lien and security interest on all
Collateral, shall survive, shall remain valid and effective and shall not be
released or terminated, until the Lender receives the full amount of the
Advisory Fee in cash, either through the sale of Advisory Fee Shares, or through
cash payments from Borrower as contemplated by Section 2.5(f). All of the Credit
Parties’ obligations under Section 2.5(f) and 2.5(g) shall survive termination
of this Agreement.

 

24

 

 

(i)          Right to Approve Transfer Agent. The Borrower hereby represents and
warrants that the Borrower’s current Transfer Agent is Interwest Transfer
Company, Inc., whose contact information is as follows: 1981 E. Murray Holladay
Rd., #100, Salt Lake City, UT 84117. The Borrower hereby agrees that it shall
not change the Transfer Agent, unless the Lender first approves the proposed new
Transfer Agent, such approval to be in Lender’s sole and absolute discretion.

 

(j)          Interest and Fee Computation; Collection of Funds. Interest and
Premium accrued hereunder shall be payable as set forth in this Agreement and
the Promissory Note. Except as otherwise set forth herein, all interest,
Premium, and fees shall be calculated on the basis of a year consisting of 360
days and shall be paid for the actual number of days elapsed. Principal payments
submitted in funds not immediately available shall continue to bear interest and
Premium until collected. If any payment to be made by Borrower hereunder or
under the Promissory Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment. Any Obligations which are not paid when due (subject to applicable
grace periods) shall bear interest at the Default Rate.

 

2.6          Automatic Debit. In order to effectuate the timely payment of any
of the Obligations when due, Borrower hereby authorizes and directs Lender, at
Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount of
the Obligations to any ordinary deposit account of Borrower; or (ii) make an
Additional Loan hereunder to pay the amount of the Obligations.

 

2.7          Discretionary Disbursements. Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Loans made or available to Borrower pursuant to this Agreement
to pay any fees, costs, expenses or other amounts required to be paid by
Borrower hereunder and not so paid. All monies so disbursed shall be a part of
the Obligations, payable by Borrower on demand from Lender.

 

2.8          US Dollars; Currency Risk. All revenues collected by any Credit
Parties and deposited into the Payment Account or any other accounts of any
Credit Parties will be in Dollars. In the event any such revenues are not in
Dollars, Borrower shall bear the risk of Lender’s currency losses, and if Lender
suffers a currency loss and the result is to increase the cost to Lender or to
reduce the amount of any sum received or receivable by Lender under this
Agreement or under the Promissory Note with respect thereto, then after demand
by Lender (which demand shall be accompanied by a certificate setting forth
reasonably detailed calculations of the basis of such demand), Borrower shall
pay to Lender such additional amount or amounts as will compensate Lender for
such increased cost or such reduction.

 

25

 

 

3.           CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

 

3.1          Loan Documents to be Executed by Credit Parties. As a condition
precedent to Lender’s disbursal or making of the Loans pursuant to this
Agreement, Credit Parties shall have executed or cause to be executed and
delivered to Lender all of the following documents, each of which must be
satisfactory to Lender and Lender’s counsel in form, substance and execution:

 

(a)          Credit Agreement. An original of this Agreement, duly executed by
Borrower and consented and agreed to by the Guarantors;

 

(b)          Promissory Note. An original Promissory Note, duly executed by
Borrower and consented and agreed to by the Guarantors;

 

(c)          Security Agreement. An original of the Security Agreements, duly
executed by the Credit Parties;

 

(d)          Guaranty Agreement. An original of the Guaranty Agreement, duly
executed by the Corporate Guarantor;

 

(e)          Validity Certificates. An original of each Validity Certificate,
duly executed by such officers and directors of Borrower as Lender shall
require;

 

(f)          ACH Agreement. An original of the ACH authorization agreement, duly
executed by Borrower;

 

(g)          Pledge Agreements. An original of the Pledge Agreement, duly
executed by the Borrower;

 

(h)          Irrevocable Transfer Agent Instructions. An original of the
Irrevocable Transfer Agent Instructions, duly executed by the Borrower and the
Borrower’s Transfer Agent;

 

(i)          Closing Statement. An original of a closing or settlement
statement, duly executed by the Borrower; and

 

(j)          Additional Documents. Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.

 

3.2          Organizational and Authorization Documents. A certificate of the
corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of each Credit Party certifying and attaching: (i)
copies of each Credit Parties’ respective articles of incorporation (including
any certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which Borrower hereby certifies to
be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by Borrower of any changes therein.

 

26

 

  

3.3          Certificates of Good Standing. Copies of certificates of good
standing with respect to each Credit Party, issued by the Secretary of State of
the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, evidencing the good standing thereof.

 

3.4          Search Results. Copies of UCC search reports dated such a date as
is reasonably acceptable to Lender, listing all effective financing statements
which name each Credit Party, under its present name and any previous names, as
debtors, together with copies of such financing statements.

 

3.5          Insurance. Within thirty (30) days of the Effective Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to this Agreement and the Security Agreement, together with evidence
that Lender has been named as additional insured and lender’s loss payee, as
applicable, on all related insurance policies.

 

3.6          Use of Proceeds. A detailed summary of the Borrower’s use of the
proceeds being funded hereunder.

 

3.7          Certificates. Originals of certificates evidencing the shares
and/or membership interests, as applicable, to be pledged in connection with the
Pledge Agreement.

 

3.8          Income Statement / Profit and Loss Statement. An income statement
or a profit and loss statement showing the consolidated revenues, expenses,
profits and losses of the Credit Parties for the twelve (12) month period ending
the Effective Date, as well as a reasonable projection of the consolidated
revenues, expenses, profits and losses of the Credit Parties for the twelve (12)
month period immediately following the Effective Date.

 

3.9          Opinion of Counsel. A customary opinion of Borrower’s counsel, in
form satisfactory to Lender.

 



3.10        Perfection of Lien on Collateral. The Credit Parties shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Credit Parties, including such UCC-1 Financing Statements
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.

 

3.11         Payment of Fees. Borrower shall have paid to Lender all fees, costs
and expenses, including due diligence expenses, attorney’s fees, search fees,
title fees, documentation and filing fees (including documentary stamps and
taxes payable on the face amount of the Promissory Note).

 

27

 

 

3.12         Press Release Authorization. Evidence satisfactory to the Lender
that the Borrower has authorized the Lender to publish such press releases with
respect to this Agreement and the instant transaction, including a copy of an
e-mail delivered to Marketwire.com by the Borrower whereby the Borrower
authorizes the Lender to use its name and, if applicable, stock symbol, in
connection with current or future press releases.

 

3.13         Event of Default. No Event of Default, or event which, with notice
or lapse of time, or both, would constitute an Event of Default, shall have
occurred and be continuing.

 

3.14         Adverse Changes. There shall not have occurred any Material Adverse
Effect.

 

3.15         Litigation. No pending claim, investigation, litigation or other
Proceeding shall have been instituted against any Credit Party or any of their
respective officers, shareholders, members, managers, partners, or other
principals of any Credit Party.

 

3.16         Representations and Warranties. No representation or warranty of
any of the Credit Parties contained herein or in any Loan Documents shall be
untrue or incorrect in any material respect as of the date of any Loans as
though made on such date, except to the extent such representation or warranty
expressly relates to an earlier date.

 

3.17         Due Diligence. The business, legal and collateral due diligence
review performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion. Lender reserves the right to increase any and all aspects of its due
diligence in Lender’s sole discretion.

 

3.18         Key Personnel Investigations. Lender shall be satisfied, in its
sole discretion, with results from background investigations conducted on key
members of Borrower’s principals and management teams.

 

3.19         Repayment of Outstanding Indebtedness. The Credit Parties shall
have repaid in full all outstanding indebtedness secured by Collateral, other
than indebtedness giving rise to Permitted Liens.

 

3.20         Loan Documents to be Executed by any Subsidiary following the
Effective Date. Within ten (10) days of any entity becoming a Subsidiary of any
Credit Party, the following documents shall have executed or cause to be
executed and delivered to Lender, each of which must be satisfactory to Lender
and Lender’s counsel in form, substance and execution:

 

(a)         Consent and Agreement. An original of a Consent and Agreement duly
executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement and all other Loan Documents;

 

(b)         Security Agreement. An original of a Security Agreement, duly
executed by such Subsidiary;

 

(c)         Guaranty Agreement. An original of a Guaranty Agreement, duly
executed by such Subsidiary;

 

28

 

 

(d)         Pledge Agreement. An original of a Pledge Agreement, duly executed
by the parent of the Subsidiary;

 

(e)         Organizational and Authorization Documents. A certificate of the
corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of such Subsidiary certifying and attaching: (i)
copies of such Subsidiary’s articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that
Lender may conclusively rely on each such document and certificate until
formally advised by Borrower of any changes therein.

 

(f)         Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement and the other Loan Documents.

 



3.21         Loan Documents to be Executed by each Credit Party Upon Each
Subsequent Advance. As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Effective Date, the Credit Parties shall have executed or caused to be executed
and delivered to Lender all of the documents in this Section 3 applicable
thereto, and such documents shall remain in full force and effect as of the date
of the subsequent principal advance.

 

4.           NOTES EVIDENCING LOANS.

 

4.1         Promissory Note. The Loans shall be evidenced by the Promissory Note
(together with any and all renewal, extension, modification or replacement notes
executed by Borrower and delivered to Lender and given in substitution therefor)
duly executed by Borrower, and consented and agreed to by the Guarantors, and
payable to the order of Lender. At the time of the disbursement of the Initial
Loan and at each time an Additional Loan shall be requested hereunder or a
repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender. All amounts recorded shall be,
absent demonstrable error, conclusive and binding evidence of: (i) the principal
amount of the Loans advanced hereunder; (ii) any unpaid interest owing on the
Loans; and (iii) all amounts repaid on the Loans. The failure to record any such
amount or any error in recording such amounts shall not, however, limit or
otherwise adversely affect the obligations of Borrower under the Promissory Note
to repay the principal amount of the Loans, together with all other Obligations.

 

29

 

 

5.            INTENTIONALLY LEFT BLANK.

 

6.           SECURITY FOR THE OBLIGATIONS.

 

6.1         Security Agreement. To secure the payment and performance by
Borrower of the Obligations hereunder, each of the Credit Parties grants, under
and pursuant to the Security Agreement executed by the Credit Parties dated as
of the Effective Date, to Lender, its successors and assigns, an unconditional,
continuing, first-priority, perfected Lien and security interest in, and does
hereby assign, transfer, mortgage, convey, pledge, hypothecate and set over to
Lender, its successors and assigns, all of the right, title and interest of the
Credit Parties in and to the Collateral, whether now owned or hereafter
acquired, and all proceeds (including all insurance proceeds) and products of
any of the Collateral. At any time upon Lender’s request, the Credit Parties
shall execute and deliver to Lender any other documents, instruments or
certificates requested by Lender for the purpose of properly documenting and
perfecting the security interests of Lender in and to the Collateral granted
hereunder, including any additional security agreements, mortgages, control
agreements, and financing statements. The Security Agreements executed by the
Credit Parties shall terminate following the full payment and performance of all
of the Obligations hereunder and under any Loan Document and upon Lender’s
express written acknowledgement of such full payment and performance being
received by the Borrower.

 

6.2         Pledge Agreement. To secure the payment and performance by Borrower
of the Obligations hereunder, the Borrower shall grant, under and pursuant to
the Pledge Agreement executed by the Borrower dated as of the Effective Date, to
Lender, its successors and assigns, a continuing, first-priority security
interest in, and assignment, transference, mortgage, conveyance, pledge,
hypothecation and set over to Lender, its successors and assigns, all of the
Borrower’s right, title and interest in and to all of the shares and/or
membership interests, as applicable, of each Corporate Guarantor. At any time
upon Lender’s request, the Borrower shall execute and deliver to Lender any
other documents, instruments or certificates requested by Lender for the purpose
of properly documenting and perfecting the security interests of Lender in and
to the shares of common stock and/or membership interest, as applicable, of the
Corporate Guarantor granted hereunder, including any additional pledge
agreements and financing statements. The Pledge Agreement executed by the
Borrower shall terminate following the full payment and performance of all of
the Obligations hereunder and under any Loan Document and upon Lender’s express
written acknowledgement of such full payment and performance being received by
the Borrower.

 

7.           REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

 

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:

 

7.1         Subsidiaries. A list of all of the Borrower’s Subsidiaries and each
of the Guarantor’s Subsidiaries are listed on Schedule 7.1 hereto. All of such
Subsidiaries are wholly-owned Subsidiaries of the Borrower or a Guarantor, as
applicable, and except for such Subsidiaries as listed on Schedule 7.1, no
Borrower or Guarantor has any Control over, any other Person.

 

30

 

 

7.2         Borrower Organization and Name. Each Credit Party is a corporation,
limited liability company, or other form of legally recognized entity, as
applicable, duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and has the full power and authority and
all necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted. Each Credit Party is duly qualified
to transact business and is in good standing as a foreign corporation, company
or other entity in each jurisdiction where the character of its business or the
ownership or use and operation of its assets or properties requires such
qualification. The exact legal names of each of the Credit Parties is as set
forth in the first paragraph of this Agreement, and the Credit Parties do not
currently conduct, nor have the Credit Parties conducted, during the last five
(5) years, business under any other name or trade name.

 

7.3         Authorization; Validity. Each Credit Party has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents and no other action
or consent on the part of the Credit Parties, its board of directors,
stockholders, members, managers, partners, or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Loan Documents,
consummate the transactions contemplated herein and therein, and perform all of
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the Credit Parties’ articles of
incorporation, bylaws, operating agreement, partnership agreement, or other
governing documents. All necessary and appropriate action has been taken on the
part of the Credit Parties to authorize the execution and delivery of this
Agreement and the Loan Documents and the issuance of the Promissory Note. This
Agreement and the Loan Documents are valid and binding agreements and contracts
of the Credit Parties, enforceable against the Credit Parties in accordance with
their respective terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
enacted for the relief of debtors generally and other similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles which may
affect the availability of specific performance and other equitable remedies.
The Credit Parties do not know of any reason why the Credit Parties cannot
perform any of its obligations under this Agreement, the Loan Documents or any
related agreements.

 

31

 

 

7.4         Capitalization. The authorized capital stock or other capitalization
of each Credit Party, as applicable, is as set forth in Schedule 7.4(a) attached
hereto. Schedule 7.4(a) shall specify, for each Credit Party, the total number
of authorized shares of capital stock or other securities (or functional
equivalents thereof in the applicable jurisdiction), and of such authorized
shares or securities, the number which are designated as Common Stock, the
number designated as preferred stock (the “Preferred Stock”), or any other
applicable designations. Schedule 7.4(a) shall also specify, for each Credit
Party, as applicable, as of the date hereof, the number of shares of Common
Stock issued and outstanding and the number of shares of Preferred Stock issued
and outstanding, or, if applicable, the number and classes of other securities
issued and outstanding, and the names and amounts of such stock other securities
owned by each Person who is a stockholder or owner of other securities in any
Credit Party. All of the outstanding shares of capital stock or other securities
of each Credit Party are validly issued, fully paid and non-assessable, have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares or other securities were issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. As of the date of this Agreement, no shares of capital stock or
other securities of any Credit Party are subject to preemptive rights or any
other similar rights or any Liens suffered or permitted by any Credit Parties.
The Common Stock is currently quoted by the Principal Trading Market on the
OTCQB under the trading symbol “GRSO”. The Borrower has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Borrower has
maintained all requirements on its part for the continuation of such quotation.
Except for the securities to be issued pursuant to this Agreement, and except as
set forth in Schedule 7.4(b), as of the date of this Agreement: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or other securities of any Credit
Party, or contracts, commitments, understandings or arrangements by which any
Credit Party is or may become bound to issue additional shares of capital stock
or other securities of any Credit Party, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of any Credit Party; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other contracts or instruments
evidencing Funded Indebtedness of any Credit Party, or by which any Credit Party
is or may become bound; (iii) there are no outstanding registration statements
with respect to any Credit Party or any of its securities and there are no
outstanding comment letters from any Governmental Authority with respect to any
securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act or any other laws of any Governmental
Authority; (v) there are no financing statements or other security interests or
Liens filed with any Governmental Authority securing any obligations of any
Credit Party, or filed in connection with any assets or properties of any Credit
Party; (vi) there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or therein;
and (vii) there are no outstanding securities or instruments of any Credit Party
which contain any redemption or similar provisions, and there are no contracts
or agreements by which any Credit Party is or may become bound to redeem a
security of any Credit Party. Borrower has furnished to the Lender true,
complete and correct copies of, as applicable, each Credit Parties’ respective
articles of incorporation (including any certificates of designation, is
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar organizational and governing documents. Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of any Credit Party.

 

32

 

 

7.5         No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Promissory Note, will not: (i) constitute a violation of or conflict with the
any Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar governing or
organizational documents; (ii) constitute a violation of, or a default or breach
under (either immediately, upon notice, upon lapse of time, or both), or
conflicts with, or gives to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any contract or
agreement to which any Credit Party is a party or by which any of its or their
assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any order, writ, injunction, decree, or any other judgment of
any nature whatsoever; (iv) constitute a violation of, or conflict with, any
law, rule, ordinance or other regulation (including foreign and United States
federal and state securities laws); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Lien, claim or
encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, any Credit Party or any of its assets. The Credit Parties
are not in violation of any Credit Parties’ respective articles of incorporation
(including any certificates of designation, is applicable), bylaws, operating
agreement, partnership agreement, certificate of organization or similar
governing or organizational documents, as applicable, and the Credit Parties are
not in default or breach (and no event has occurred which with notice or lapse
of time or both could put any Credit Party in default or breach) under, and the
Credit Parties have not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any contract or agreement to which any Credit Party is a party
or by which any property or assets of any Credit Party are bound or affected. No
business of any Credit Party is being conducted, and shall not be conducted, in
violation of any law, rule, ordinance or other regulation. Except as
specifically contemplated by this Agreement, the Credit Parties are not required
to obtain any consent or approval of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
obligations under this Agreement or the Loan Documents in accordance with the
terms hereof or thereof. All consents and approvals which any Credit Party is
required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the Effective Date.

 

7.6         Issuance of Securities. The Advisory Fee Shares are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and non-assessable, and free from all Liens, claims, charges, taxes,
or other encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities laws
and the laws of any foreign jurisdiction applicable to the issuance thereof. Any
shares issuable upon conversion of the Promissory Note, in accordance with the
terms of the Promissory Note, are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. The issuance of
the Promissory Note, any shares issuable pursuant to the Promissory Note and the
Advisory Fee Shares are and will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; (ii) the registration
and/or qualification provisions of all applicable state and provincial
securities and “blue sky” laws; and (iii) any similar registration or
qualification requirements of any foreign jurisdiction or other Governmental
Authority.

 

33

 

 

7.7         Compliance With Laws. The nature and transaction of the Credit
Parties’ business and operations and the use of its properties and assets,
including the Collateral or any real estate owned, leased, or occupied by the
Credit Parties, do not and during the term of the Loans shall not, violate or
conflict with any applicable law, statute, ordinance, rule, regulation or order
of any kind or nature, including the provisions of the Fair Labor Standards Act
or any zoning, land use, building, noise abatement, occupational health and
safety or other laws, any Permit or any condition, grant, easement, covenant,
condition or restriction, whether recorded or not, except to the extent such
violation or conflict would not result in a Material Adverse Effect.

 

7.8         Environmental Laws and Hazardous Substances. Except to the extent
that any of the following would not have a Material Adverse Effect (including
financial reserves, insurance policies and cure periods relating to compliance
with applicable laws and Permits) and are used in such amounts as are customary
in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, the Credit Parties represent and warrant to Lender that, to
the best knowledge of each of the Credit Parties: (i) the Credit Parties have
not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any of the premises
of the Credit Parties (whether or not owned by the Credit Parties) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of the Credit
Parties comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
of same pending or, to Credit Parties’ knowledge, threatened; and (iv) the
Credit Parties do not have any liability, contingent or otherwise, in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

 

7.9         Collateral Representations. No Person other than the Credit Parties,
owns or has other rights in the Collateral, and the Collateral is valid and
genuine Collateral, free from any Lien of any kind, other than the Lien of
Lender and Permitted Liens.

 

7.10         Financial Statements. The Borrower has delivered to the Lender
unaudited Balance Sheets as of December 31, 2014, August 31, 2015 and December
31, 2015 and unaudited Statements of Income for the twelve months ended December
31, 2014 and December 31, 2015 and for the eight months ended August 31, 2015
(collectively, together with any financial statements filed by the Borrower with
the SEC, any Principal Trading Market, or any other Governmental Authority, if
applicable, the “Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except: (i) as may be otherwise indicated in such Financial Statements
or the notes thereto; or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements), and fairly and accurately present in all material respects the
consolidated financial position of the Credit Parties as of the dates thereof
and the consolidated results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). To the best knowledge of the Credit Parties, no other
information provided by or on behalf of the Credit Parties to the Lender, either
as a disclosure schedule to this Agreement, or otherwise in connection with
Lender’s due diligence investigation of the Credit Parties, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 

34

 

 

7.11         Public Documents. The Common Stock of the Borrower is registered
pursuant to Section 12 of the Exchange Act and the Borrower is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. The Borrower
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the Principal Trading Market, or any
other Governmental Authority, as applicable (all of the foregoing filed within
the two (2) years preceding the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). The Borrower is current with its filing obligations
with the SEC, the Principal Trading Market, or any other Governmental Authority,
as applicable, and all Public Documents have been filed on a timely basis by the
Borrower. The Borrower represents and warrants that true and complete copies of
the Public Documents are available on the SEC website or the Principal Trading
Market website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge
to Lender, and Lender acknowledges that it may retrieve all Public Documents
from such websites and Lender’s access to such Public Documents through such
website shall constitute delivery of the Public Documents to Lender; provided,
however, that if Lender is unable to obtain any of such Public Documents from
such websites at no charge, as result of such websites not being available or
any other reason beyond Lender’s control, then upon request from Lender, the
Borrower shall deliver to Lender true and complete copies of such Public
Documents. The Borrower shall also deliver to Lender true and complete copies of
all draft filings, reports, schedules, statements and other documents required
to be filed with the requirements of the Principal Trading Market that have been
prepared but not filed with the Principal Trading Market as of the date hereof.
None of the Public Documents, at the time they were filed with the SEC, the
Principal Trading Market, or other Governmental Authority, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such Public Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof, which amendments or updates are also part of the Public Documents). As
of their respective dates, the consolidated financial statements of the Borrower
and its Subsidiaries included in the Public Documents complied in all material
respects with applicable accounting requirements and any published rules and
regulations of the SEC and Principal Trading Market with respect thereto.

 

35

 

 

7.12         Absence of Certain Changes. Since the date of the most recent of
the Financial Statements, none of the following have occurred:

 

(a)         There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)         Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Credit Parties other than in
the Ordinary Course of Business of the Credit Parties.

 

7.13         Litigation and Taxes. There is no Proceeding pending, or to the
best knowledge of the Credit Parties, threatened, against any Credit Party or
its officers, managers, members, shareholders or other principals, or against or
affecting any of its assets. In addition, there is no outstanding judgments,
orders, writs, decrees or other similar matters or items against or affecting
the Credit Parties, its business or assets. The Credit Parties have not received
any material complaint from any Customer, supplier, vendor or employee. The
Credit Parties have duly filed all applicable income or other tax returns and
has paid all income or other taxes when due. There is no Proceeding, controversy
or objection pending or threatened in respect of any tax returns of the Credit
Parties.

 

7.14         Event of Default. No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and the Credit Parties
are not in default (without regard to grace or cure periods) under any contract
or agreement to which it is a party or by which any of their respective assets
are bound.

 

7.15         ERISA Obligations. To the best knowledge of each of the Credit
Parties, all Employee Plans of the Credit Parties meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified. No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority. To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.

 

7.16         Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the validity or priority of the Liens granted to Lender under
the Loan Documents; (ii) could adversely affect the ability of the Credit
Parties to perform its obligations under the Loan Documents; (iii) would
constitute a default under any of the Loan Documents; (iv) would constitute such
a default with the giving of notice or lapse of time or both; or (v) would
constitute or give rise to a Material Adverse Effect.

 

7.17         Liabilities and Indebtedness of the Borrower. The Credit Parties do
not have any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not,
individually or in the aggregate, exceed Twenty-Five Thousand and No/100 United
States Dollars (US$25,000.00) or otherwise have a Material Adverse Effect.

 

36

 

 



7.18        Real Estate.

 

(a)        Real Property Ownership. Except for the Credit Party Leases and as
otherwise disclosed in Schedule 7.18, Borrower does not own any Real Property.

 

(b)        Real Property Leases. Except for ordinary leases for office space and
retail storefront space from which the Credit Parties conduct its business (the
“Credit Party Leases”), the Credit Parties do not lease any other Real Property.
A list of the pertinent business terms of each Credit Party Lease is disclosed
and set forth in Schedule 7.18. With respect to each of the Credit Party Leases:
(i) the Credit Parties have been in peaceful possession of the property leased
thereunder and neither the Credit Parties nor the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the obligations
thereunder has been granted by the Credit Parties or landlord thereunder; and
(iii) there exists no event, occurrence, condition or act known to the officers
or directors of the Credit Parties which, upon notice or lapse of time or both,
would be or could become a default thereunder or which could result in the
termination of the Credit Party Leases, or any of them, or have a Material
Adverse Effect. The Credit Parties have not violated nor breached any provision
of any such Credit Party Leases, and all obligations required to be performed by
the Credit Parties under any of such Credit Party Leases have been fully, timely
and properly performed. The Credit Parties have delivered to the Lender true,
correct and complete copies of all Credit Party Leases, including all
modifications and amendments thereto, whether in writing or otherwise. The
Credit Parties have not received any written or oral notice to the effect that
any of the Credit Party Leases will not be renewed at the termination of the
term of such Credit Party Leases, or that the Credit Party Leases will be
renewed only at higher rents.

 

7.19        Material Contracts. An accurate, current and complete copy of each
of the Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. Each of the Material Contracts
is in full force and effect and is a valid and binding obligation of the parties
thereto in accordance with the terms and conditions thereof. To the best
knowledge of each Credit Party, all obligations required to be performed under
the terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any obligation of any party thereto or the creation of any Lien,
claim, charge or other encumbrance upon any of the assets or properties of any
Credit Party. Further, no Credit Party has received any notice, nor does any
Credit Party have any knowledge, of any pending or contemplated termination of
any of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

 

37

 

 

7.20        Title to Assets. The Credit Parties have good and marketable title
to, or a valid leasehold interest in, all of its assets and properties which are
material to its business and operations as presently conducted, free and clear
of all Liens, claims, charges or other encumbrances or restrictions on the
transfer or use of same. Except as would not have a Material Adverse Effect, the
assets and properties of each Credit Party are in good operating condition and
repair, ordinary wear and tear excepted, and are free of any latent or patent
defects which might impair their usefulness, and are suitable for the purposes
for which they are currently used and for the purposes for which they are
proposed to be used.

 

7.21        Intellectual Property. The Credit Parties own or possess adequate
and legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 7.21. All of the IP Rights are
owned by the Credit Parties, except for IP rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 7.21. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Lender to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Lender foreclosed on all Collateral, Lender would have
the right to use such IP Rights under the License Agreements, subject only to
Lender’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

7.22        Labor and Employment Matters. The Credit Parties are not involved in
any labor dispute or, to the knowledge of the Credit Parties, is any such
dispute threatened. To the knowledge of the Credit Parties and its officers,
none of the employees of any Credit Party is a member of a union and the Credit
Parties believe that its relations with its employees are good. To the knowledge
of the Credit Parties and its officers, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

 

7.23        Insurance. The Credit Parties are each covered by valid, outstanding
and enforceable policies of insurance which were issued to it by reputable
insurers of recognized financial responsibility, covering its properties, assets
and business against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Credit Parties are engaged and in coverage amounts which are prudent and
typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”). Such Insurance Policies are in full force and effect, and
all premiums due thereon have been paid. None of the Insurance Policies will
lapse or terminate as a result of the transactions contemplated by this
Agreement. The Credit Parties have complied with the provisions of such
Insurance Policies. The Credit Parties have not been refused any insurance
coverage sought or applied for and the Credit Parties do not have any reason to
believe that it will not be able to renew its existing Insurance Policies as and
when such Insurance Policies expire or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Credit Parties.

 

38

 

 

7.24        Permits. The Credit Parties possess all Permits necessary to conduct
its business, and the Credit Parties have not received any notice of, or is
otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Credit Parties are in full compliance with the respective
requirements of all such Permits.

 

7.25        Lending Relationship. The Credit Parties acknowledge and agree that
the relationship hereby created with Lender is and has been conducted on an open
and arm’s length basis in which no fiduciary relationship exists and that
Borrower has not relied, nor is relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans.

 

7.26        Compliance with Regulation U. No portion of the proceeds of the
Loans shall be used by Borrower, or any Affiliates of Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System.

 

7.27        Governmental Regulation. The Credit Parties are not, nor after
giving effect to any Loan, will be, subject to regulation under the Public
Utility Holding Borrower Act of 1935, the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

 

7.28        Bank Accounts. Schedule 7.28 sets forth, with respect to each
account of the Credit Parties with any bank, broker, or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.

 

7.29        Places of Business. The principal place of business of each of the
Credit Parties is set forth on Schedule 7.29 and the Credit Parties shall
promptly notify Lender of any change in such location. The Credit Parties will
not remove or permit the Collateral to be removed from such locations without
the prior written consent of Lender, except for: (i) certain heavy equipment
kept at third party sites when conducting business or maintenance; (ii)
vehicles, containers and rolling stock; (iii) Inventory sold or leased in the
Ordinary Course of Business of the Credit Parties; and (iv) temporary removal of
Collateral to other locations for repair or maintenance as may be required from
time to time in each instance in the Ordinary Course of Business of the Credit
Parties.

 

39

 

 

7.30        Illegal Payments. Neither the Credit Parties, nor any director,
officer, member, manager, agent, employee or other Person acting on behalf of
the Credit Parties has, in the course of his actions for, or on behalf of, the
Credit Parties: (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

7.31        Related Party Transactions. Except for arm’s length transactions
pursuant to which the Credit Parties make payments in the Ordinary Course of
Business of the Credit Parties upon terms no less favorable than the Credit
Parties could obtain from third parties, none of the officers, directors,
managers, or employees of the Credit Parties, nor any stockholders, members or
partners who own, legally or beneficially, five percent (5%) or more of the
ownership interests of the Credit Parties (each a “Material Shareholder”), is
presently a party to any transaction with the Credit Parties (other than for
services as employees, officers and directors), including any contract providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Credit Parties, any other Person in which any officer,
director, or any such employee or Material Shareholder has a substantial or
material interest in or of which any officer, director or employee of Borrower
or Material Shareholder is an officer, director, trustee or partner. There are
no claims, demands, disputes or Proceedings of any nature or kind between the
Credit Parties and any officer, director or employee of the Credit Parties or
any Material Shareholder, or between any of them, relating to the Credit
Parties.

 

7.32        Internal Accounting Controls. The Credit Parties maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

7.33        Brokerage Fees. There is no Person acting on behalf of any Credit
Party who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

7.34        Acknowledgment Regarding Lender’s Loans. The Credit Parties
acknowledge and agree that Lender is acting solely in the capacity of an arm’s
length lender with respect to this Agreement and the transactions contemplated
hereby. The Credit Parties further acknowledge that Lender is not acting as a
financial advisor or fiduciary of the Credit Parties (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by Lender or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to the making of the Loans hereunder by Lender. The Credit
Parties further represent to Lender that the Credit Parties’ decision to enter
into this Agreement has been based solely on the independent evaluation by the
Credit Parties and its representatives.

 

40

 

 

7.35        Seniority. No Funded Indebtedness or other equity or debt security
of the Credit Parties is senior to the Obligations in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise.

 

7.36        No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Promissory Note.

 

7.37        No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Promissory Note under the Securities Act or any similar laws of any foreign
jurisdiction, or cause this offering of such securities to be integrated with
prior offerings by the Credit Parties for purposes of the Securities Act or any
similar laws of any foreign jurisdiction.

 

7.38        Private Placement. Assuming the accuracy of the Lender’s
representations and warranties set forth in Section 8 below, no registration
under the Securities Act or the laws, rules or regulation of any other
Governmental Authority is required for the issuance of the Promissory Note.

 

7.39        Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of the Credit Parties fully and fairly states the
matters with which they purport to deal, and do not misstate any material fact
nor, separately or in the aggregate, fail to state any material fact necessary
to make the statements made not misleading.

 

7.40        Interpretation; Reliance; Survival. Each warranty and representation
made by the Credit Parties in this Agreement or pursuant hereto, or in any other
Loan Documents, is independent of all other warranties and representations made
by the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents (whether or not covering identical, related or similar matters) and
must be independently and separately satisfied. Exceptions or qualifications to
any such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation. Notwithstanding any
investigation made by Lender or any of its agents or representatives, or any
rights to conduct such investigations, and notwithstanding any knowledge of
facts determined or determinable by Lender as a result of such investigation or
right of investigation, the Lender has the unqualified right to rely upon the
representations and warranties made by the Credit Parties in this Agreement and
in the Schedules attached hereto or pursuant hereto, or in any other Loan
Documents. Each and every representation and warranty of the Credit Parties made
herein, pursuant hereto, or in any other Loan Documents has been relied upon by
Lender, and is material to the decision of the Lender to enter into this
Agreement and to make the Loans contemplated herein. All representations and
warranties of the Credit Parties made in this Agreement or pursuant hereto, or
in any other Loan Documents, shall survive the Effective Date, the consummation
of any Loans made hereunder, and any investigation, and shall be deemed and
construed as continuing representations and warranties.

 

41

 

 



8.           REPRESENTATIONS AND WARRANTIES OF LENDER.

 

Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

 

8.1         Investment Purpose. Lender is acquiring the Promissory Note for its
own account, for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

8.2         Accredited Investor Status. Lender is an “Accredited Investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

8.3         Reliance on Exemptions. Lender understands that the Promissory Note
is being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Borrower is relying in part upon the truth and accuracy of, and Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of Lender to acquire such
securities.

 

8.4         Information. Lender has been furnished with all materials it has
requested relating to the business, finances and operations of the Credit
Parties and information deemed material by Lender to making an informed
investment decision regarding the Promissory Note. Lender has been afforded the
opportunity to ask questions of the Credit Parties and its management. Neither
such inquiries nor any other due diligence investigations conducted by Lender or
its representatives shall modify, amend or affect Lender’s right to rely on the
Credit Parties’ representations and warranties contained in Article 7 above or
elsewhere in this Agreement or in any other Loan Documents. Lender understands
that its investment in the Promissory Note involves a high degree of risk.
Lender is in a position regarding the Credit Parties, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from the
Credit Parties in order to evaluate the merits and risks of this investment.
Lender has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the Promissory
Note.

 

8.5         No Governmental Review. Lender understands that no United States
federal or state agency or any other Governmental Authority has passed on or
made any recommendation or endorsement of the Promissory Note, or the fairness
or suitability of the investment in the Promissory Note, nor have such
authorities passed upon or endorsed the merits of the offering of the Promissory
Note.

 

42

 

 

8.6         Transfer or Resale. Lender understands that: (i) the Promissory Note
has not been and is not being registered under the Securities Act or any other
foreign or state securities laws, and may not be offered for sale, sold,
assigned or transferred unless: (A) subsequently registered thereunder; or (B)
such securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; and
(ii) neither the Credit Parties nor any other Person is under any obligation to
register such securities under the Securities Act or any foreign or state
securities laws or to comply with the terms and conditions of any exemption
thereunder, except as otherwise set forth in this Agreement.

 

8.7         Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

8.8         Due Formation of Lender. Lender is an entity that has been formed
and validly exists and has not been organized for the specific purpose of
purchasing the Promissory Note and is not prohibited from doing so.

 

8.9         No Legal Advice from Credit Parties. Lender acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Lender is relying solely on such counsel and advisors and not on any
statements or representations of the Credit Parties or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction; provided, however, the foregoing shall not
modify, amend or affect Lender’s right to rely on the Credit Parties’
representations and warranties contained in Article 7 above or in any other Loan
Documents.

 

9.           NEGATIVE COVENANTS.

 

9.1         Indebtedness. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or have outstanding any Funded Indebtedness
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise, for any debt or obligation of any other Person,
except:

 

(a)         the Obligations;

 

(b)         endorsement for collection or deposit of any commercial paper
secured in the Ordinary Course of Business of the Credit Parties;

 

(c)         obligations for taxes, assessments, municipal or other governmental
charges; provided, the same are being contested in good faith by appropriate
Proceedings and are insured against or bonded over to the satisfaction of
Lender;

 

43

 

 

(d)         obligations for accounts payable, including any such obligations for
any new Credit Party Leases entered into after the Effective Date, other than
for money borrowed, incurred in the Ordinary Course of Business of the Credit
Parties; provided that any fees or other sums, other than salary accrued in the
Credit Parties’ Ordinary Course of Business, payable by the Credit Parties to
any officer, director, member, manager, principal, or Material Shareholder,
shall be fully subordinated in right of payment to the prior payment in full of
the Obligations hereunder;

 

(e)         unsecured intercompany Funded Indebtedness incurred in the Ordinary
Course of Business of the Credit Parties;

 

(f)         Funded Indebtedness existing on the Effective Date and set forth in
the Financial Statements, including any extensions or refinancings of the
foregoing, which do not increase the principal amount of such Funded
Indebtedness as of the date of such extension or refinancing; provided such
Funded Indebtedness is subordinated to the Obligations owed to Lender pursuant
to a subordination agreement, in form and content acceptable to Lender in its
sole discretion, which shall include an indefinite standstill on remedies and
payment blockage rights during any default;

 

(g)         Funded Indebtedness consisting of Capital Lease obligations or
secured by Permitted Liens of the type described in clause (vii) of the
definition thereof not to exceed Fifty Thousand and No/100 United States Dollars
(US$50,000.00) in the aggregate at any time;

 

(h)         Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;

 

(i)         Contingent Liabilities incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(j)         Contingent Liabilities arising under indemnity agreements to title
insurers to cause such title insurers to issue to Lender title insurance
policies.

 

9.2         Encumbrances. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Credit Parties, whether
owned at the date hereof or hereafter acquired, except Permitted Liens or as
otherwise authorized by Lender in writing.

 

9.3         Investments. The Credit Parties shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person, except
following:

 

(a)         The stock or other ownership interests in a Subsidiary existing as
of the Effective Date;

 

(b)         investments in direct obligations of the United States or any state
in the United States;

 

44

 

 

(c)         trade credit extended by the Credit Parties in the Ordinary Course
of Business of the Credit Parties;

 

(d)         investments in securities of Customers received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Customers;

 

(e)         investments existing on the Effective Date and set forth in the
Financial Statements;

 

(f)         Contingent Liabilities permitted pursuant to Section 9.1; or

 

(g)         Capital Expenditures permitted under Section 9.5.

 

9.4         Transfer; Merger. The Credit Parties shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

 

(a)         sell or lease Inventory and Equipment in the Ordinary Course of
Business of the Credit Parties;

 

(b)         upon not less than three (3) Business Days’ prior written notice to
Lender, any Subsidiary of Borrower may merge with (so long as the Borrower
remains the surviving entity), or dissolve or liquidate into, or transfer its
property to Borrower;

 

(c)         dispose of used, worn-out or surplus equipment in the Ordinary
Course of Business of the Credit Parties;

 

(d)         discount or write-off overdue Accounts for collection in the
Ordinary Course of Business of the Credit Parties;

 

(e)         sell or otherwise dispose (including cancellation of Funded
Indebtedness) of any Investment permitted under Section 9.3 in the Ordinary
Course of Business of the Credit Parties; and

 

(f)         grant Permitted Liens.

 

9.5         Capital Expenditures. Except for the purposes which are specifically
set forth in the Use of Proceeds Confirmation, without Lender’s prior written
consent, the Credit Parties shall not make or incur obligations for any Capital
Expenditures.

 

9.6         Issuance of Stock. The Credit Parties shall not, either directly or
indirectly, issue or distribute any capital stock or other securities (including
any securities convertible or exercisable into capital stock or other
securities) of any Credit Party without the prior written consent of Lender.

 

45

 

 

9.7         Distributions; Restricted Payments; Change in Management. The Credit
Parties shall not: (i) purchase or redeem any shares of its capital stock or
other securities, or declare or pay any dividends or distributions, whether in
cash or otherwise, set aside any funds for any such purpose, or make any
distribution of any kind to its shareholders, partners, or members, make any
distribution of its property or assets, or make any loans, advances or
extensions of credit to, or investments in, any Persons, including such Credit
Parties’ Affiliates, officers, directors, members, managers, principals,
Material Shareholders, or employees, without the prior written consent of
Lender; (ii) make any payments of any Funded Indebtedness other than as
specifically permitted under the Use of Proceeds Confirmation and as otherwise
permitted hereunder; or (iii) increase the annual salary paid to any officers or
senior managers of any Credit Party as of the Effective Date, unless: (A) any
such increase is part of a written employment contract with any such officers or
senior managers entered into prior to the Effective Date, a copy of which has
been delivered to and approved by the Lender; or (B) such increase is approved
by an independent compensation committee of the board of directors of the
Borrower comprised solely of disinterested and independent members; and provided
that any such increase shall not cause the Salary Ratio to be exceeded.

 

9.8         Use of Proceeds. The Credit Parties shall not use any portion of the
proceeds of the Loans, either directly or indirectly, for the purpose of
purchasing any securities underwritten by any Affiliate of Lender. In addition,
the Credit Parties shall not use any portion of the proceeds of the Loans,
either directly or indirectly, for any of the following purposes: (i) to make
any payment towards any Funded Indebtedness of the Credit Parties or any
Affiliates thereof, except as specifically permitted under the Use of Proceeds
Confirmation; (ii) to pay any taxes of any nature or kind that may be due by the
Credit Parties or any Affiliates thereof; (iii) to pay any obligations or
liabilities of any nature or kind due or owing to any managers, officers,
directors, employees, members, principals, or Material Shareholders of the
Credit Parties or any Affiliates thereof. The Credit Parties shall only use the
proceeds of the Loans (or any portion thereof) for the purposes set forth in a
“Use of Proceeds Confirmation” to be executed by Borrower on the Effective Date,
unless Borrower obtains the prior written consent of Lender to use proceeds of
Loans for any other purpose, which consent may be granted or withheld by Lender
in its sole and absolute discretion.

 

9.9         Business Activities; Change of Legal Status and Organizational
Documents. The Credit Parties shall not: (i) engage in any line of business
other than the businesses engaged in on the date hereof and business reasonably
related thereto; (ii) change its name, its type of organization, its
jurisdictions of organization or other legal structure; or (iii) permit its
articles of incorporation (including any certificates of designation, is
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar governing or organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.

 



9.10       Transactions with Affiliates. The Credit Parties shall not enter into
any transaction with any of its Affiliates, except in the Ordinary Course of
Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of the Credit Parties.

 

46

 

 

9.11        Bank Accounts. The Credit Parties shall not maintain any bank,
deposit or credit card payment processing accounts with any financial
institution, or any other Person, for the Credit Parties or any Affiliate of the
Credit Parties, other than the accounts of the Credit Parties listed in the
attached Schedule 7.28.

 

10.          AFFIRMATIVE COVENANTS.

 

10.1        Compliance with Regulatory Requirements. Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans. Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.

 

10.2        Corporate Existence. The Credit Parties shall at all times preserve
and maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrower is presently conducting.

 

10.3        Maintain Property. The Credit Parties shall at all times maintain,
preserve and keep its plants, properties and equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as Borrower deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Lender to examine and inspect such plant, properties and equipment,
including any Collateral, at all reasonable times upon reasonable notice during
business hours. During the continuance of any Event of Default, Lender shall, at
the Credit Parties’ expense, have the right to make additional inspections
without providing advance notice.

 

10.4        Maintain Insurance. The Credit Parties’ shall at all times insure
and keep insured with insurance companies acceptable to Lender, all insurable
property owned by the Credit Parties which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks. Prior to the date of the funding of any Loans under this
Agreement, Borrower shall deliver to Lender a certificate setting forth in
summary form the nature and extent of the insurance maintained pursuant to this
Section. All such policies of insurance must be satisfactory to Lender in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Credit Parties, shall identify Lender as
sole/lender’s loss payee and as an additional insured. In the event the Credit
Parties fail to provide Lender with evidence of the insurance coverage required
by this Section or at any time hereafter shall fail to obtain or maintain any of
the policies of insurance required above, or to pay any premium in whole or in
part relating thereto, then Lender, without waiving or releasing any obligation
or default by Borrower hereunder, may at any time (but shall be under no
obligation to so act), obtain and maintain such policies of insurance and pay
such premium and take any other action with respect thereto, which Lender deems
advisable. This insurance coverage: (i) may, but need not, protect the Credit
Parties’ interest in such property, including, but not limited to, the
Collateral; and (ii) may not pay any claim made by, or against, the Credit
Parties in connection with such property, including, but not limited to, the
Collateral. The Credit Parties may later cancel any such insurance purchased by
Lender, but only after providing Lender with evidence that the insurance
coverage required by this Section is in force. The costs of such insurance
obtained by Lender, through and including the effective date such insurance
coverage is canceled or expires, shall be payable on demand by the Credit
Parties to Lender, together with interest at the Default Rate on such amounts
until repaid and any other charges by Lender in connection with the placement of
such insurance. The costs of such insurance, which may be greater than the cost
of insurance which the Credit Parties may be able to obtain on its own, together
with interest thereon at the Default Rate and any other charges by Lender in
connection with the placement of such insurance may be added to the total
Obligations due and owing to the extent not paid by the Credit Parties.

 

47

 

 

10.5        Tax Liabilities.

 

(a)        The Credit Parties shall at all times pay and discharge all property,
income and other taxes, assessments and governmental charges upon, and all
claims (including claims for labor, materials and supplies) against the Credit
Parties or any of its properties, Equipment or Inventory, before the same shall
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP are being maintained.

 

(b)        Borrower shall be solely responsible for the payment of any and all
documentary stamps and other taxes in connection with the execution of the Loan
Documents.

 

10.6        ERISA Liabilities; Employee Plans. The Credit Parties shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

48

 

 

10.7        Financial Statements. The Credit Parties shall at all times maintain
a system of accounting capable of producing its individual and consolidated
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year-end adjustments and need not be consolidated), and shall furnish to
Lender or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:

 

(a)        If the Maturity Date is extended beyond the original term, as soon as
available, and in any event, within one hundred five (105) days after the close
of each fiscal year, a copy of the annual audited consolidated financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;

 

(b)        as soon as available, and in any event, within forty-five (45) days
after the close of each fiscal quarter, a copy of the quarterly unaudited
consolidated financial statements of Borrower, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and certified as accurate
in all material respects by the President, Chief Executive Officer or Chief
Financial Officer of Borrower; and

 

(c)        as soon as available, and in any event, within fifteen (15) days
following the close of each fiscal quarter, a consolidated cash flow report of
the Borrower for the fiscal quarter then ended, in reasonable detail, prepared
and certified as accurate in all material respects by the President, Chief
Executive Officer or Chief Financial Officer of Borrower.

 

No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.

 

Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

 

49

 

 

10.8        Additional Reporting Requirements. Borrower shall provide the
following reports and statements to Lender as follows:

 

(a)        On or prior to the Effective Date, Borrower shall provide to Lender
an income statement or profit and loss statement showing actual results of the
Borrower’s consolidated operations for the prior twelve (12) months, as well as
an income statement projection showing, in reasonable detail, the Borrower’s
consolidated income statement projections for the twelve (12) calendar months
following the Effective Date (the “Income Projections”). In addition, on the
tenth (10th) day of every calendar month after the Effective Date, the Borrower
shall provide to Lender a report comparing the Income Projections to actual
results. Any variance in the Income Projections to actual results that is more
than ten percent (10%) (either above or below) will require the Borrower to
submit to Lender written explanations as to the nature and circumstances for the
variance.

 

(b)        Within sixty (60) days from the Effective Date, the Borrower shall
provide to Lender a report comparing the use of the proceeds of the Loans set
forth in the Use of Proceeds Confirmation, with the actual use of such proceeds.
Any variance in the actual use of such proceeds from the amounts set forth in
the approved Use of Proceeds Confirmation will require the Borrower to submit to
Lender a written explanation as to the nature and circumstances for the
variance.

 

(c)        Borrower shall submit to Lender true and correct copies of all bank
statements (and statements from any other depository accounts, brokerage
accounts, or accounts with any Payment Processing Companies) received by the
Credit Parties within ten (10) days after the Credit Parties’ receipt thereof
from its bank.

 

(d)        Promptly upon receipt thereof, Borrower shall provide to Lender
copies of interim and supplemental reports, if any, submitted to Borrower by
independent accountants in connection with any interim audit or review of the
books of the Credit Parties.

 

10.9        Aged Accounts/Payables Schedules. Upon request of Lender, Borrower
shall promptly deliver to Lender an aged schedule of the Accounts of the Credit
Parties, listing the name and amount due from each customer and showing the
aggregate amounts due from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days;
(iv) 91-120 days; and (v) more than 120 days, and certified as accurate by the
Chief Financial Officer or the President of Borrower. Upon request by Lender,
Borrower shall promptly deliver to Lender an aged schedule of the accounts
payable of the Credit Parties, listing the name and amount due to each creditor
and showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x)
61-90 days; (y) 91-120 days; and (z) more than 120 days, and certified as
accurate by the Chief Financial Officer or the President of Borrower.

 



10.10       Failure to Provide Reports. If at any time during the term of this
Agreement, Borrower shall fail to timely provide any reports required to be
provided by any Credit Party to Lender under this Agreement or any other Loan
Document, in addition to all other rights and remedies that Lender may have
under this Agreement and the other Loan Documents, Borrower shall pay to Lender
Two Thousand Five Hundred and No/100 Dollars ($2,500.00), which cash payment
shall be immediately due and payable by ACH transfer from the Payment Account or
by wire transfer of Dollars to an account designated by Lender, at Lender’s sole
discretion.

 

50

 

 

10.11       Covenant Compliance. Borrower shall, within thirty (30) days after
the end of each calendar month, deliver to Lender a Compliance Certificate
showing compliance by Borrower with the covenants therein, and certified as
accurate by the President or Chief Executive Officer of the Borrower.

 

10.12       Continued Due Diligence/Field Audits. Borrower acknowledges that
during the term of this Agreement, Lender and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
its business and operations. Such ongoing due diligence reviews may include, and
the Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion. In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrower shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Five Thousand and No/100 Dollars (US$5,000.00) per year (based on two
(2) expected filed audits and ongoing due diligence of Two Thousand Five Hundred
and No/100 Dollars (US$2,500.00) per audit) to cover such ongoing expenses.
Failure to pay such fee as and when required shall be deemed an Event of Default
under this Agreement and all other Loan Documents. The foregoing
notwithstanding, from and after the occurrence of an Event of Default or any
event which with notice, lapse of time or both, would become an Event of
Default, Lender may conduct site visits, field examinations and other ongoing
reviews of the Credit Parties’ records, assets and operations at any time, in
its sole discretion, without any limitations in terms of number of site visits
or examinations and without being limited to the fee hereby contemplated, all at
the sole expense of Borrower.

 

10.13       Notice and Other Reports. Borrower shall provide prompt written
notice to Lender if at any time the Credit Parties fail to comply with any of
the covenants in Section 11 herein. In addition, Borrower shall, within such
period of time as Lender may reasonably specify, deliver to Lender such other
schedules and reports as Lender may reasonably require.

 

10.14       Collateral Records. The Credit Parties shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s Lien in the Collateral including placing a legend,
in form and content reasonably acceptable to Lender, on all Chattel Paper
created by the Credit Parties indicating that Lender has a Lien in such Chattel
Paper.

 

10.15       Notice of Proceedings. Borrower shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Credit Parties, give written notice to Lender of all threatened
or pending actions, suits, and Proceedings before any Governmental Agency or
other administrative agency, or before or involving any other Person, which may
have a Material Adverse Effect.

 

51

 

 

10.16       Notice of Default. Borrower shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

 

10.17       Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Credit Parties or any Subsidiary or
Affiliate of the Credit Parties, the Credit Parties shall cause the prompt
containment and/or removal of such Hazardous Substances and the remediation
and/or operation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, the Credit
Parties shall comply with any Federal or state judicial or administrative order
requiring the performance at any real property of the Credit Parties of
activities in response to the release or threatened release of a Hazardous
Substance. To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, Borrower shall dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

10.18       Subsidiaries. Any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Credit Parties following the date hereof,
within five (5) Business Days of such event, shall become an additional the
Credit Party hereto, and the Borrower shall take any and all actions necessary
or required by Lender to cause said Subsidiary to execute a counterpart to this
Agreement and any and all other documents which the Lender shall require,
including causing such party to execute those documents contained in Section
3.12 hereof.

 

10.19       Reporting Status; Listing. So long as this Agreement remains in
effect, and for so long as Lender owns, legally or beneficially, any of the
Advisory Fee Shares or other shares of Common Stock the Borrower shall: (i) file
in a timely manner all reports required to be filed with the Principal Trading
Market, and, to provide a copy thereof to the Lender promptly after such filing;
(ii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of the Advisory Fee Shares and other shares of the
Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market and
governmental authorities, as applicable. The Borrower shall promptly provide to
Lender copies of any notices it receives from the SEC or any Principal Trading
Market, to the extent any such notices could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

52

 

 

10.20       Rule 144. With a view to making available to Lender the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Lender to sell the Advisory
Fee Shares or other shares of Common Stock issuable to Lender under any Loan
Documents to the public without registration, the Borrower represents and
warrants that the Borrower was previously a “Shell Company” (as hereinafter
defined), but, as of the Effective Date, the Borrower has: (i) ceased to be a
Shell Company; (ii)  is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act; (iii) filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months (or for such shorter period that the Borrower was
required to file such reports and materials), other than Form 8-K reports; and
(iv) filed current “Form 10 information” (within the meaning of Rule 144) with
the SEC reflecting its status as an entity that is no longer a Shell Company
(which Form 10 Information was filed on April 28, 2015).  For the purposes
hereof, the term “Shell Company” shall mean an issuer that meets the description
defined under Rule 144.  In addition, so long as Lender owns, legally or
beneficially, any securities of Borrower, Borrower shall, at its sole expense:

 

(a)       Make, keep and ensure that adequate current public information with
respect to Borrower, as required in accordance with Rule 144, is publicly
available;

 

(b)       furnish to the Lender, promptly upon reasonable request: (A) a written
statement by Borrower that it has complied with the reporting requirements of
Rule 144; and (b) such other information as may be reasonably requested by
Lender to permit the Lender to sell any of the Advisory Fee Shares or other
shares of Common Stock acquired hereunder or under the Promissory Note pursuant
to Rule 144 without limitation or restriction; and

 

53

 

 

(c)       promptly at the request of Lender, give Borrower’s Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from Lender
of a certificate (a “Rule 144 Certificate”) certifying that Lender’s holding
period (as determined in accordance with the provisions of Rule 144) for any
portion of the Advisory Fee Shares or shares of Common Stock issuable upon
conversion of the Promissory Note which Lender proposes to sell (or any portion
of such shares which Lender is not presently selling, but for which Lender
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than the required holding period pursuant to Rule 144,
and receipt by the Transfer Agent of the “Rule 144 Opinion” (as hereinafter
defined) from Borrower or its counsel (or from Lender and its counsel as
permitted below), the Transfer Agent is to effect the transfer (or issuance of a
new certificate without restrictive legends, if applicable) of the Securities
Being Sold and issue to Lender or transferee(s) thereof one or more stock
certificates representing the transferred (or re-issued) Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the Transfer Agent’s books and records. In
this regard, upon Lender’s request, Borrower shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement, or re-issued without any restrictive
legends pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement (the “Rule 144 Opinion”). If the Transfer Agent
requires any additional documentation in connection with any proposed transfer
(or re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, all at Borrower’s
expense. Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in connection with issuance of any
such shares, or the removal of any restrictive legends thereon, or the transfer
of any such shares to any assignee of Lender, shall be paid by Borrower, and if
not paid by Borrower, the Lender may, but shall not be required to, pay any such
fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by law, from the date of
outlay, until paid in full, shall be due and payable by Borrower to Lender
immediately upon demand therefor, and all such amounts advanced by the Lender
shall be additional Obligations due under this Agreement and the Promissory Note
and secured under the Loan Documents. In the event that the Borrower and/or its
counsel refuses or fails for any reason to render the Rule 144 Opinion or any
other documents, certificates or instructions required to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, then: (A)
to the extent the Securities Being Sold could be lawfully transferred (or
re-issued) without restrictions under applicable laws, Borrower’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Borrower hereby agrees
and acknowledges that Lender is hereby irrevocably and expressly authorized to
have counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of effectuating the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, transfer or re-issue any
such Securities Being Sold as instructed by Lender and its counsel.

 

54

 

 

10.21       Reservation of Shares. Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Promissory Note in accordance with its terms (the
“Share Reserve”). If at any time the Share Reserve is insufficient to effect the
full conversion of the Promissory Note then outstanding, Borrower shall increase
the Share Reserve accordingly. If Borrower does not have sufficient authorized
and unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within
forty-five (45) days of such occurrence, or take action by the written consent
of the holders of a majority of the outstanding shares of Common Stock, if
possible, for the sole purpose of increasing the number of shares authorized.
Borrower’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.

 

11.          FINANCIAL COVENANTS.

 

11.1       Revenue Covenant. For each calendar quarter while this Agreement
remains in effect, the Credit Parties shall have sales revenues for such
calendar quarter that are not less than seventy-five percent (75%) of the sales
revenues shown for the corresponding calendar quarter on the most recent of the
Financial Statements (i.e. comparing third quarter results to the prior years’
third quarter results).

 

11.2       Loan to Value Ratio. The aggregate outstanding principal balance of
all Loans hereunder shall never exceed the lesser of: (i) eighty percent (80%)
of the then existing Eligible Accounts; or (ii) eighty percent (80%) of the
value of all Collateral, as determined by Lender in its sole and absolute
discretion (the “Loan Availability”). In the event at any time the aggregate
outstanding principal balance of all Loans hereunder exceeds the Loan
Availability (an “Over-advance”), Borrower shall be obligated to eliminate such
Over-advance as follows: (A) if the Over-advance exists as of the Effective
Date, then: (I) Lender shall determine the amount of the Over-advance, as well
as the estimated amount of a payment (“Estimated Over-advance Payment”) to be
made by Borrower at such payment intervals as Lender may determine, to be
applied against the principal balance of the outstanding Loans, such that the
Over-advance would be eliminated over a one hundred twenty (120) day period from
the Effective Date (Lender shall have the right to modify the amount of the
Estimated Over-advance Payment from time to time upon notice to Borrower as
necessary to cause the elimination of the Over-advance over the one hundred
twenty (120) day period contemplated hereby); and (II) Lender shall notify
Borrower of the amount of the Estimated Over-advance Payment, and on each
payment interval selected by Lender, Borrower shall make the Estimated
Over-Advance Payment to Lender; or (B) if an Over-advance should occur after the
Effective Date and during the term of this Agreement, then: (I) Lender shall
determine, in its sole discretion, whether: (1) the Over-advance needs to be
paid immediately; or (2) the Over-advance can be cured during a period of time
as determined by Lender, in its sole discretion, and if so, what other
conditions Lender may impose in connection with such cure period. If Lender
elects option (1), then Borrower shall, upon notice or demand from Lender,
immediately make such repayments of the Loans or take such other actions as
shall be necessary to immediately eliminate such Over-advance in full. If Lender
elects option (2) above, then Lender shall determine the amount of the
Over-advance, the cure period available to Borrower in which to eliminate the
Over-advance, and any other conditions to be satisfied by Borrower in connection
with the cure period selected by Lender for elimination of the Over-advance, as
well as the Estimated Over-advance Payment to be made by Borrower at such
payment intervals as Lender may determine, to be applied against the principal
balance of the outstanding Loans, such that the Over-advance would be eliminated
over whatever cure period shall have been elected by Lender, in its sole
discretion (Lender shall have the right to modify the amount of the Estimated
Over-advance Payment from time to time upon notice to Borrower as necessary to
cause the elimination of the Over-advance over the cure period selected by
Lender); and (II) Lender shall notify Borrower of the amount of the Estimated
Over-advance Payment, the cure period selected by Lender during which the
Over-advance must be eliminated, and any other conditions applicable thereto,
and on each payment interval selected by Lender, Borrower shall make the
Estimated Over-Advance Payment to Lender, such that the Over-advance is
eliminated in full in the period of time selected by Lender therefor. Credit
Parties shall also satisfy whatever other conditions may be imposed by Lender as
conditions to allowing Credit Parties a cure period to eliminate the
Over-advance.

 

12.          EVENTS OF DEFAULT.

 

Credit Parties, without notice or demand of any kind (except as specifically
provided in this Agreement), shall be in default under this Agreement upon the
occurrence of any of the following events (each an “Event of Default”):

 

12.1       Nonpayment of Obligations. Any amount due and owing on the Promissory
Note or any of the Obligations, whether by its terms or as otherwise provided
herein, is not paid on the date such amount is due.

 

55

 

 

12.2       Misrepresentation. Any written warranty, representation, certificate
or statement of the Credit Parties in this Agreement, the Loan Documents or any
other agreement with Lender shall be false or misleading in any material respect
when made or deemed made.

 

12.3       Nonperformance. Any failure to perform or default in the performance
of any covenant, condition or agreement contained in this Agreement (not
otherwise addressed in this Article 12), which failure to perform or default in
performance continues for a period of ten (10) days after any Credit Party
receives notice from Lender of such failure to perform or default in performance
(provided that if the failure to perform or default in performance is not
capable of being cured, in Lender’s reasonable discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).

 

12.4       Default under Loan Documents. Any failure to perform or default in
the performance by any Credit Party that continues after applicable grace and
cure periods under any covenant, condition or agreement contained in any of the
other Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

 

12.5       Default under Other Obligations. Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including any
capital or operating lease or any agreement in connection with the deferred
purchase price of property), the effect of which default is to cause or permit
the holder of such obligation (or the other party to such other agreement) to
cause such obligation or agreement to become due prior to its stated maturity,
to terminate such other agreement, or to otherwise modify or adversely affect
such obligation or agreement in a manner that could have a Material Adverse
Effect on any Credit Party.

 

12.6       Assignment for Creditors. Any Credit Party makes an assignment for
the benefit of creditors, fails to pay, or admits in writing its inability to
pay its debts as they mature; or if a trustee of any substantial part of the
assets of the Credit Parties is applied for or appointed, and in the case of
such trustee being appointed in a Proceeding brought against any of the Credit
Parties, the Credit Parties, by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within sixty (60) days after the date of such appointment.

 

12.7       Bankruptcy. Any Proceeding involving any of the Credit Parties, is
commenced by or against any of the Credit Parties under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such Proceeding being instituted against any of the
Credit Parties: (i) the Credit Parties, by any action or failure to act,
indicates its approval of, consent to or acquiescence therein; or (ii) an order
shall be entered approving the petition in such Proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

 

56

 

 

12.8       Judgments. The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
any of the Credit Parties, unless such judgment or other process shall have
been, within sixty (60) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged.

 

12.9       Intentionally Left Blank.

 

12.10       Change in Control. Except as permitted under this Agreement, any
Change in Control shall occur; provided, however, a Change in Control shall not
constitute an Event of Default if: (i) it arises out of an event or circumstance
beyond the reasonable control of the Credit Parties (for example, but not by way
of limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.

 

12.11       Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.

 

13.          REMEDIES.

 

(a)       Upon the occurrence and during the continuance of an Event of Default,
Lender shall have all rights, powers and remedies set forth in the Loan
Documents, in any written agreement or instrument (other than this Agreement or
the Loan Documents) relating to any of the Obligations or any security therefor,
or as otherwise provided at law or in equity. Without limiting the generality of
the foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Credit Parties hereby waive any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

 

57

 

 

(b)       No Event of Default shall be waived by Lender, except and unless such
waiver is in writing and signed by Lender. No failure or delay on the part of
Lender in exercising any right, power or remedy hereunder shall operate as a
waiver of the exercise of the same or any other right at any other time; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder. There shall be no obligation on the part of Lender to
exercise any remedy available to Lender in any order. The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity. The Credit Parties agree that in the event that Borrower fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement, the Promissory Note, and other Loan Documents, or any other
agreements with Lender, no remedy of law will provide adequate relief to Lender,
and further agrees that Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

14.           MISCELLANEOUS.

 

14.1        Obligations Absolute. None of the following shall affect the
Obligations of the Credit Parties to Lender under this Agreement or Lender’s
rights with respect to the Collateral:

 

(a)       acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

 

(b)       release by Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Borrower);

 

(c)       release, extension, renewal, modification or substitution by Lender of
the Promissory Note, or any note evidencing any of the Obligations; or

 

(d)       failure of Lender to resort to any other security or to pursue the
Credit Parties or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.

 

14.2        Entire Agreement. This Agreement and the other Loan Documents: (i)
are valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender. No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents. This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

 

58

 

 

14.3        Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Credit Parties therefrom, shall in any event
be effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

 

14.4        WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED
COVENANT OF GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT
TO THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF
THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

 

14.5        WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE PROMISSORY NOTE, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

 

14.6        MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOANS,
CREDIT PARTIES IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR
IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY
MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN
DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF
CONTRACT OR TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION,
ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH FLORIDA LAW. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID
COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
BORROWER, AS SET FORTH HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 

59

 

 

14.7        Usury Savings Clause. Notwithstanding any provision in this
Agreement or the other Loan Documents, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Agreement or any other applicable law. In the event
the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Agreement, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance of this Agreement immediately
upon receipt of such sums by the Lender, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of such outstanding principal balance and the Lender
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Lender may, at any time and from time to time,
elect, by notice in writing to the Borrower, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Borrower do not intend or
expect to pay nor does the Lender intend or expect to charge or collect any
interest under this Agreement greater than the highest non-usurious rate of
interest which may be charged under applicable law.

 

14.8        Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Promissory Note, any Loan Documents, the Obligations, or any part
thereof, and transfer Lender’s rights in any or all of the Collateral, all
without the Credit Parties’ consent or approval, and Lender thereafter shall be
relieved from all liability with respect to such instrument or Collateral so
transferred. In addition, Lender may at any time sell one or more participations
in the Loans, all without the Credit Parties’ consent or approval. The Credit
Parties may not sell or assign this Agreement, any Loan Document or any other
agreement with Lender, or any portion thereof, either voluntarily or by
operation of law, nor delegate any of its duties of obligations hereunder or
thereunder, without the prior written consent of Lender, which consent may be
withheld in Lender’s sole and absolute discretion. This Agreement shall be
binding upon Lender and the Credit Parties and their respective legal
representatives, successors and permitted assigns. All references herein to a
Credit Party shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Borrower” or
“Credit Party” shall be deemed to include all joint venturers or partners
thereof, who shall be jointly and severally liable hereunder.

 

14.9        Confidentiality. Each of the Credit Parties shall keep confidential
any information obtained from Lender (except information publicly available or
in Credit Parties’ domain prior to disclosure of such information from Lender,
and except as required by applicable laws) and shall promptly return to the
Lender all schedules, documents, instruments, work papers and other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herewith.

 

60

 

 

14.10       Publicity. Lender shall have the right to approve, before issuance,
any press release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
Notwithstanding the foregoing, the Credit Parties shall use its best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof. Lender shall have the right to make any press release with
respect to the transactions contemplated hereby without the Credit Parties’
approval. In addition, with respect to any press release to be made by Lender,
Borrower hereby authorizes and grants blanket permission to Lender to include
the Borrower’s stock symbol, if any, in any press releases. Borrower shall,
promptly upon request, execute any additional documents of authority or
permission as may be requested by Lender in connection with any such press
releases.

 

14.11       Binding Effect. This Agreement shall become effective upon execution
by the Credit Parties and Lender.

 

14.12       Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement, the Loan Documents and the
Promissory Note shall be delivered and accepted in, and shall be deemed to be
contracts made under and governed by, the internal laws of the State of Nevada,
and for all purposes shall be construed in accordance with the laws of the State
of Nevada, without giving effect to the choice of law provisions of such State.
The governing law provisions of this Section 14.12 are a material inducement for
Lender to enter into this Agreement, and the Borrower hereby agrees,
acknowledges and understands that the Lender would not have entered into this
Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, that
except in the case of the Mandatory Forum Selection Clause in Section 14.6
above, which clause shall be governed and interpreted in accordance with Florida
law, this Agreement, and each of the Loan Documents, shall be governed by the
internal laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law provisions. In this regard, each of the Credit Parties hereby
acknowledges that it has reviewed this Agreement and all Loan Documents, and
specifically, this Section 14.12, with competent counsel selected by the Credit
Parties, and in that regard, each of the Credit Parties fully understands the
choice of law provisions set forth in this Section. In addition, each of the
Credit Parties agrees, and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover, because of the material nature of this choice of law provision in
inducing Lender to enter into this Agreement and to make the Loans to the Credit
Parties, each of the Credit Parties hereby fully and absolutely waives any and
all rights to make any claims, counterclaims, defenses, to raise or make any
arguments (including any claims, counterclaims, defenses, or arguments based on
grounds of public policy, unconscionability, or implied covenants of fair
dealing and good faith), or to otherwise undertake any litigation strategy or
maneuver of any nature or kind that would result in, or which otherwise seeks
to, invalidate this choice of law provision, or that would otherwise result in
or require the application of the laws of any other State other than the State
of Nevada in the interpretation or governance of this Agreement or any other
Loan Documents (except for the Mandatory Forum Selection clause in Section 14.6
hereof). Each of the Credit Parties has carefully considered this Section 14.12
and has carefully reviewed its application and effect with competent counsel,
and in that regard, fully understands and agrees that Lender would not have
entered into this Agreement, nor made the Loans, without the express agreement
and acknowledgement of each of the Credit Parties to this choice of law
provision, and the express waivers set forth herein.

 

61

 

 

14.13       Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

14.14       Survival of Borrower’s Representations. All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Promissory Note, and shall be deemed to
be continuing representations and warranties until such time as the Credit
Parties have fulfilled all of its Obligations to Lender, and Lender has been
indefeasibly paid in full. Lender, in extending financial accommodations to
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

 

14.15       Extensions of Lender’s Commitment and the Promissory Note. This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender’s commitment hereunder and the Promissory Note pursuant to the execution
of any modification, extension or renewal note executed by Borrower, consented
and agreed to by the Guarantors, and accepted by Lender in its sole and absolute
discretion in substitution for the Promissory Note.

 

14.16       Time of Essence. Time is of the essence in making payments of all
amounts due Lender under this Agreement and in the performance and observance by
the Credit Parties of each covenant, agreement, provision and term of this
Agreement.

 

14.17       Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement. In the event that any signature of this Agreement or any
other Loan Documents is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or “.pdf” signature page was an original thereof.
Notwithstanding the foregoing, Lender shall not be obligated to accept any
document or instrument signed by facsimile transmission or by e-mail delivery of
a “.pdf” format file or other similar format file as an original, and may in any
instance require that an original document be submitted to Lender in lieu of, or
in addition to, any such document executed by facsimile transmission or by
e-mail delivery of a “.pdf” format file or other similar format file.

 

62

 

 

14.18       Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) Business
Days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, overnight delivery, then one (1) Business Day after deposit of
same in a regularly maintained receptacle of such overnight courier; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Agreement may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation)
that the notice has been received by the other party.  The addresses and
facsimile numbers for such communications shall be as set forth below, unless
such address or information is changed by a notice conforming to the
requirements hereof. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

 

If to any Credit Party: Grow Solutions Holdings, Inc.   535 5th Avenue, 24th
Floor   New York, New York 10017   Attention: Jeffrey Beverly, President  
E-Mail: jeffbeverly@growsolutionsinc.com     If to the Lender: TCA Global Credit
Master Fund, LP   3960 Howard Hughes Parkway, Suite 500   Las Vegas, Nevada
89169   Attention: Robert Press, Director   E-Mail: bpress@tcaglobalfund.com    
With a copy to: TCA Global Credit Master Fund, LP   19950 W. Country Club Dr.,
First Floor   Aventura, FL 33180   Attention: Robert Press, Director   E-Mail:
bpress@tcaglobalfund.com     With a copy to: David Kahan, P.A.   6420 Congress
Ave., Suite 1800   Boca Raton, FL 33487   Attention: David Kahan, Esq.   E-Mail:
david@dkpalaw.com

 



63

 

 



14.19      Indemnification. As a material inducement for Lender to enter into
this Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature (including the disbursements
and the reasonable fees of counsel and paralegals for each Lender Indemnitee
thereto throughout all trial and appellate levels, bankruptcy Proceedings,
mediations, arbitrations, administrative hearings and at all other levels and
tribunals), which may be imposed on, incurred by, or asserted against, any
Lender Indemnitee (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract, tort, or otherwise) in any manner relating to or
arising out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of Lender’s rights and remedies under this Agreement,
the Loan Documents, the Promissory Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrower and Lender.
To the extent that the undertaking to indemnify set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Credit Parties shall satisfy such undertaking to the maximum extent permitted by
applicable law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Lender Indemnitee on
demand, and, failing prompt payment, shall, together with interest thereon at
the Default Rate from the date incurred by each Lender Indemnitee until paid by
Borrower, be added to the Obligations of Borrower and be secured by the
Collateral. The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.

 

14.20      Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
Credit Party hereby agrees to fully, finally and forever release and forever
discharge and covenant not to sue the Lender Indemnitees, and each one of them,
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, Proceedings, suits, liabilities, expenses,
obligations or contracts of any kind whatsoever, whether in law or in equity,
whether asserted or unasserted, whether known or unknown, fixed or contingent,
under statute or otherwise, from the beginning of time through the Effective
Date, including any and all claims relating to or arising out of any financing
transactions, credit facilities, notes, debentures, security agreements, and
other agreements, including each of the Loan Documents, entered into by the
Credit Parties with Lender and any and all claims that the Credit Parties do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Loan Documents. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

 

64

 

  

14.21      Interpretation. If any provision in this Agreement requires judicial
or similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

14.22      Compliance with Federal Law. The Credit Parties shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls the
Credit Parties is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or any other similar lists from any Governmental Authority;
(ii) not use or permit the use of the proceeds of the Loans to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act (“BSA”) laws and regulations, as amended. As required by federal law and
Lender’s policies and practices, Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.

 

14.23      Consents. With respect to any provisions of this Agreement or any
other Loan Documents which require the consent or approval of Lender, unless
expressly otherwise provided in any such provision, such consent or approval may
be granted, conditioned, or withheld by Lender in its sole and absolute
discretion. In any event, when any consent or approval of Lender is required
under this Agreement or any other Loan Documents, the Credit Parties shall not
be entitled to make any claim for, and the Credit Parties hereby expressly
waives any claim for, damages incurred by the Credit Parties by reason of
Lender’s granting, conditioning or withholding any such consent or approval, and
the Credit Parties’ sole and absolute remedy with respect thereto shall be an
action for specific performance. To the extent any consent or approval is given
by Lender under any provision hereunder or under any other Loan Documents, such
consent or approval shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future consent or
approval, and any such consent or approval shall not impose any liability or
warranty obligation on the Lender.

 

14.24      Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS. THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES. ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAW.

  

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 



65

 

 



IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.

 

BORROWER:

 



GROW SOLUTIONS HOLDINGS, INC.,

 

a Nevada corporation

 

By: _____________________________ 

Name:

Title:

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _______________, who is the _________________ of Grow Solutions
Holdings, Inc., a Nevada corporation, on behalf of such entity. He/She is
personally known to me or has produced __________________________ as
identification.

 

My Commission Expires:

 



  ______________________________________   Notary Public  
______________________________________   Name of Notary typed or printed



 

LENDER:

  

TCA GLOBAL CREDIT MASTER FUND, LP

 



By: TCA Global Credit Fund GP, Ltd.   Its: General Partner         By:
___________________________   Name: Robert Press   Title: Director  

 



66

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured credit facility
agreement as a guarantor, hereby consents and agrees to said senior secured
credit facility agreement and to the payment of the amounts contemplated
therein, documents contemplated thereby, representations and warranties made
therein, and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said senior secured credit facility agreement to the same extent as if the
undersigned were a party to said senior secured credit facility agreement.

 

GUARANTOR:

 

GROW SOLUTIONS, INC.,

 

a Delaware corporation

 



By: _____________________________   Name:     Title:    

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _______________, who is the _________________ of Grow Solutions, Inc., a
Delaware corporation, on behalf of such entity. He/She is personally known to me
or has produced __________________________ as identification.

 

My Commission Expires:

 



    ________________________________________     Notary Public    
________________________________________     Name of Notary typed or printed

 



67

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured credit facility
agreement as a guarantor, hereby consents and agrees to said senior secured
credit facility agreement and to the payment of the amounts contemplated
therein, documents contemplated thereby, representations and warranties made
therein, and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said senior secured credit facility agreement to the same extent as if the
undersigned were a party to said senior secured credit facility agreement.

 

GUARANTOR:

 

ONE LOVE GARDEN SUPPLY,

 

a Colorado limited liability company

 

By: _____________________________   Name:     Title:    

 

STATE OF ____________ )

SS.

COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _______________, who is the _________________ of One Love Garden Supply,
a Colorado limited liability company, on behalf of such entity. He/She is
personally known to me or has produced __________________________ as
identification.

 

My Commission Expires:

 



    ________________________________________     Notary Public    
________________________________________     Name of Notary typed or printed

 



68

 

 

INDEX OF EXHIBITS

 

Exhibit A Form of Compliance Certificate Exhibit B Form of Guaranty (Corporate) 
Exhibit C Form of Irrevocable Transfer Agent Instructions Exhibit D Form of
Pledge Agreement  Exhibit E Form of Promissory Note Exhibit F-1 Form of Security
Agreement (Borrower)  Exhibit F-2 Form of Security Agreement (Guarantor) Exhibit
G Form of Validity Certificate







 

INDEX OF SCHEDULES

 



Schedule 7.1 Subsidiaries  Schedule 7.4 Capitalization Schedule 7.18 Real
Property  Schedule 7.21 IP Rights Schedule 7.28 Bank Accounts and Deposit
Accounts  Schedule 7.29 Places of Business 

 

69

 

 

Exhibit A

 

Form of Compliance Certificate

 



70

 

 

Exhibit B

 

Form of Guaranty Agreement (Corporate)

 

71

 

 

Exhibit C

 

Form of Pledge Agreement

 



72

 

 

Exhibit D

 

Form of Promissory Note

 



73

 

 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 



74

 

 

Exhibit F-1

 

Form of Security Agreement

 



75

 



 

Exhibit F-2

 

Form of Security Agreement (Guarantor)

 



76

 

 

Exhibit G

 

Form of Validity Certificate

 

77

 



 

Schedule 7.1

 

Subsidiaries

 

 




78

 

  

Schedule 7.4

 

Capitalization

 



79

 

 

Schedule 7.18



 

Real Property

 



80

 

 

Schedule 7.21



 

IP Rights

 



81

 

 

 

Schedule 7.28

  

Bank Accounts and Deposit Accounts

 



82

 

 

Schedule 7.29

 

Places of Business

 

 

83

 

